                                                                                                         Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 1 of 35

        PM09CH11-Bastian                                                                        ARI      13 December 2013          15:9




                                                                                                            ANNUAL
                                                                                                            REVIEWS   Further
                                                                                                                                             The Molecular Pathology of
                                                                                                            Click here for quick links to
                                                                                                            Annual Reviews content online,
                                                                                                            including:
                                                                                                                                             Melanoma: An Integrated
                                                                                                           • Other articles in this volume
                                                                                                           • Top cited articles
                                                                                                                                             Taxonomy of Melanocytic
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                           • Top downloaded articles
                                                                                                           • Our comprehensive search
                                                                                                                                             Neoplasia
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                                                             Boris C. Bastian
                                                                                                                                             Departments of Dermatology and Pathology, Cardiovascular Research Institute, University
                                                                                                                                             of California, San Francisco, California 94158-9001; email: boris.bastian@ucsf.edu




                                                                                      Annu. Rev. Pathol. Mech. Dis. 2014. 9:239–71           Keywords
                                                                                      The Annual Review of Pathology: Mechanisms of
                                                                                      Disease is online at pathol.annualreviews.org          genetics, pathogenesis, classiﬁcation, mutation, nevi
                                                                                      This article’s doi:                                    Abstract
                                                                                      10.1146/annurev-pathol-012513-104658
                                                                                                                                             Melanomas comprise multiple biologically distinct categories, which
                                                                                      Copyright   c 2014 by Annual Reviews.
                                                                                      All rights reserved                                    differ in cell of origin, age of onset, clinical and histologic presentation,
                                                                                                                                             pattern of metastasis, ethnic distribution, causative role of UV radiation,
                                                                                                                                             predisposing germ-line alterations, mutational processes, and patterns
                                                                                                                                             of somatic mutations. Neoplasms are initiated by gain-of-function mu-
                                                                                                                                             tations in one of several primary oncogenes, which typically lead to
                                                                                                                                             benign melanocytic nevi with characteristic histologic features. The
                                                                                                                                             progression of nevi is restrained by multiple tumor-suppressive mech-
                                                                                                                                             anisms. Secondary genetic alterations override these barriers and pro-
                                                                                                                                             mote intermediate or overtly malignant tumors along distinct progres-
                                                                                                                                             sion trajectories. The current knowledge about the pathogenesis and
                                                                                                                                             clinical, histologic, and genetic features of primary melanocytic neo-
                                                                                                                                             plasms is reviewed and integrated into a taxonomic framework.



                                                                                                                                                                                                           239
                                                                                                            Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 2 of 35

        PM09CH11-Bastian                                                                            ARI      13 December 2013   15:9




                                                                                                                 CLASSIFICATION OF                                  pact on clinical care, in particular that of ad-
                                                                                                                 MELANOCYTIC NEOPLASMS                              vanced disease, is limited.
                                                                                                                                                                        Over the past two decades, tremendous
                                                                                      CNS: central nervous       Melanocytes can give rise to a diverse set of
                                                                                      system                                                                        progress has been made in uncovering genetic
                                                                                                                 neoplasms with varying anatomic distribution,
                                                                                                                                                                    alterations in melanocytic neoplasia, and an ex-
                                                                                      WHO: World Health          clinical features, histopathological appearance,
                                                                                      Organization                                                                  panding panel of recurrent driver mutations
                                                                                                                 and biologic behavior. Although melanocytes
                                                                                                                                                                    that activate speciﬁc oncogenes or inactivate
                                                                                      SSM: superﬁcial            are most abundant in the skin, where they
                                                                                      spreading melanoma                                                            tumor-suppressor genes is emerging. Remark-
                                                                                                                 play a critical role in skin pigmentation and
                                                                                                                                                                    ably, many of these mutations are found in asso-
                                                                                      LMM: lentigo               sun protection, they are present in other
                                                                                      maligna melanoma                                                              ciation with speciﬁc clinical or histopatholog-
                                                                                                                 locations throughout the body, where they
                                                                                                                                                                    ical subsets of lesions, a ﬁnding that strongly
                                                                                      NM: nodular                have additional, less well understood functions.
                                                                                      melanoma                                                                      supports the notion of biologically distinct
                                                                                                                 Melanocytic neoplasms most frequently arise
                                                                                                                                                                    types of melanocytic neoplasms. This is true
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      ALM: acral                 from melanocytes in the skin, but they can also
                                                                                      lentiginous melanoma                                                          for melanomas as well as for melanocytic nevi,
                                                                                                                 arise from autochthonous melanocytes from
                                                                                                                                                                    which express a similar diversity of clinical ap-
                                                                                                                 numerous internal organs, including the cen-
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                                                                                    pearance and histomorphology, age of onset,
                                                                                                                 tral nervous system (CNS).
                                                                                                                                                                    anatomic site, and genetic alterations.
                                                                                                                     As a rule, benign neoplasms of melanocytic
                                                                                                                                                                        A desirable classiﬁcation system separates
                                                                                                                 lineage are termed melanocytic nevi (the
                                                                                                                                                                    individual disease states by considering differ-
                                                                                                                 plural of nevus), and malignant ones are
                                                                                                                                                                    ences in cell of origin, pathogenesis, clinical
                                                                                                                 termed melanomas; the often-used term malig-
                                                                                                                                                                    and histologic aspects, genetic alterations, etc.
                                                                                                                 nant melanoma is thus a tautology. Although
                                                                                                                                                                    It can serve as a framework to develop reﬁned
                                                                                                                 melanomas can arise from nevi, as can be in-
                                                                                                                                                                    primary prevention approaches, objective di-
                                                                                                                 ferred from the presence of an adjacent nevus
                                                                                                                                                                    agnostic and staging algorithms, and tailored
                                                                                                                 remnant contiguous with a melanoma, most
                                                                                                                                                                    therapeutic strategies. Such a taxonomy differs
                                                                                                                 primary melanomas do not show an associ-
                                                                                                                                                                    from current approaches, which rely primarily
                                                                                                                 ated precursor nevus. In some cases this is be-
                                                                                                                                                                    on one of these dimensions (histology or muta-
                                                                                                                 cause the precursor nevus was overgrown by the
                                                                                                                                                                    tion status), by integrating multiple aspects to
                                                                                                                 melanoma during its progression, but in many
                                                                                                                                                                    capture individual disease subtypes.
                                                                                                                 instances there likely was no detectable benign
                                                                                                                                                                        The organizing principle for this overview
                                                                                                                 precursor state.
                                                                                                                                                                    is the current, but still incomplete, clinical and
                                                                                                                     It has long been noted that melanoma com-
                                                                                                                                                                    genetic data available in varying detail across
                                                                                                                 prises different subtypes with varying anatomic
                                                                                                                                                                    the broad phenotypic spectrum of melanoma-
                                                                                                                 location and pathogenesis. The current World
                                                                                                                                                                    genesis. The proposed taxa are separated in one
                                                                                                                 Health Organization (WHO) classiﬁcation (1)
                                                                                                                                                                    dimension. For some taxa, distinct evolution-
                                                                                                                 is based on the melanoma classiﬁcation pro-
                                                                                                                                                                    ary stages—ranging from benign, to intermedi-
                                                                                                                 posed by Clark and colleagues (2) nearly
                                                                                                                                                                    ate, to malignant—are separated in the second
                                                                                                                 30 years ago, which uses morphologic aspects
                                                                                                                                                                    dimension (Figures 1 and 2). The guiding prin-
                                                                                                                 of the early (radial) growth phase and the
                                                                                                                                                                    ciples for distinguishing taxa are genetic alter-
                                                                                                                 body site of the primary melanoma to distin-
                                                                                                                                                                    ations that arise early during progression; clini-
                                                                                                                 guish four main types: superﬁcial spreading
                                                                                                                                                                    cal or histologic features of the primary tumor;
                                                                                                                 melanoma (SSM), lentigo maligna melanoma
                                                                                                                                                                    characteristics of the host, such as age of onset,
                                                                                                                 (LMM), nodular melanoma (NM), and acral
                                                                                                                                                                    ethnicity, and skin type; and the role of envi-
                                                                                                                 lentiginous melanoma (ALM). The system cap-
                                                                                                                                                                    ronmental factors such UV radiation.
                                                                                                                 tures archetypical patterns of clinical and his-
                                                                                                                                                                        Mutations common to all progression
                                                                                                                 tological presentation; however, a portion of
                                                                                                                                                                    steps within a taxon are considered prob-
                                                                                                                 melanomas cannot be unequivocally placed in
                                                                                                                                                                    able initiating oncogenic events. They are
                                                                                                                 any of the categories (3), and the system’s im-
                                                                                                                                                                    gain-of-function mutations in oncogenes

                                                                                                          240    Bastian
                                                                                                           Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 3 of 35

        PM09CH11-Bastian                                                                         ARI       13 December 2013       15:9




                                                                                                       a                        Epithelium-associated                                     b      Non-epithelium-associated
                                                                                                              I                            I                        I                                         I
                                                                                      Site


                                                                                      Benign
                                                                                                           High-UV                    Low-UV


                                                                                                                               Acquired         Spitz
                                                                                                                                                                Glabrous     Mucosal           Eye


                                                                                                                                                                                              Uveal
                                                                                                                                                                                                           Internal
                                                                                                                                                                                                            organs


                                                                                                                                                                                                       Melanocytoma
                                                                                                                                                                                                                           1
                                                                                                                                                                                                                          (=i
                                                                                                                                                                                                                          Blue
                                                                                                                                                                                                                                 Skin


                                                                                                                                                                                                                                      Congenital
                                                                                                                                nevus           nevus                                         nevus                      nevus          nevus

                                                                                                                              Dysplastic        Atypical                                                                Atypical
                                                                                      Borderline                               nevus           Spitz tumor                                                             blue nevus


                                                                                      Malignant     CSD
                                                                                                             Desmoplastic
                                                                                                              melanoma
                                                                                                                              Non-CSD
                                                                                                                              melanoma
                                                                                                                                                Spitzoid
                                                                                                                                               melanoma
                                                                                                                                                                 Acral
                                                                                                                                                               melanoma
                                                                                                                                                                           (t)
                                                                                                                                                                             Mucosal
                                                                                                                                                                            melanoma
                                                                                                                                                                                            Uveal
                                                                                                                                                                                           melanoma      Melanoma
                                                                                                                                                                                                                          Blue     Melanoma
                                                                                                                                                                                                                       nevus–like in congenital
                                                                                                                                                                                                                       melanoma       nevus
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                   UV radiation

                                                                                         Age 100
                                                                                      (years) 50
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      Figure 1
                                                                                      Taxonomy of melanocytic neoplasia. (a) Melanocytic neoplasms arising from epithelium-associated melanocytes. Where applicable,
                                                                                      benign or intermediate progression stages are noted. Dysplastic nevus here refers to the histopathological deﬁnition as outlined in the
                                                                                      text. The different classes have different relationships to UV radiation and different age distributions, shown at the bottom. (b)
                                                                                      Melanocytic neoplasms arising from non-epithelium-associated melanocytes. The categories have no relationship to UV radiation, and
                                                                                      with the exception of congenital nevus–associated melanomas, which occur primarily in prepubertal children, they have a wide age
                                                                                      distribution. Abbreviations: CSD, cumulative sun-induced damage.

                                                                                                                                                   CSD melanoma,                                                      Melanoma in blue or
                                                                                                                                                   acral melanoma,                                                     congenital nevus,
                                                                                                                  Non-CSD melanoma                mucosal melanoma               Desmoplastic melanoma                  uveal melanoma

                                                                                                                                                                                                                                  0     0
                                                                                             Normal


                                                                                                                         4,
                                                                                               Nevus



                                                                                         Melanoma
                                                                                             in situ


                                                                                         Melanoma




                                                                                      Figure 2
                                                                                      Histologic patterns of archetypical progression patterns for the classes depicted in Figure 1. Abbreviation: CSD, cumulative
                                                                                      sun-induced damage.


                                                                                                                                                        www.annualreviews.org • The Molecular Pathology of Melanoma     241
                                                                                                              Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 4 of 35

        PM09CH11-Bastian                                                                             ARI      13 December 2013       15:9




                                                                                      Table 1 Primary oncogenic events in melanocytic neoplasia
                                                                                      Gene                    Type of mutation                     Effector pathways                                Neoplasms affected
                                                                                      Primary oncogenic driver mutations
                                                                                      NRAS                 Point mutation                   MAP kinase, PI3-kinase                   Congenital nevi; CSD, non-CSD, acral, and
                                                                                                                                                                                      mucosal melanomas
                                                                                      HRAS                 Point mutation                   MAP kinase, PI3-kinase                   Spitz tumors
                                                                                      BRAF                 Point mutation, kinase           MAP kinase                               Acquired nevi; non-CSD, CSD (V600K), and
                                                                                                            fusions                                                                   acral melanomas; Spitz tumors
                                                                                      KIT                  Point mutation,                  PI3-kinase, MAP kinase, STAT3            Acral, mucosal, and CSD melanomas
                                                                                                            ampliﬁcation
                                                                                      GNAQ                 Point mutation                   Protein kinase C, MAP kinase             Blue nevi; blue nevus–like and uveal melanomas
                                                                                      GNA11                Point mutation                   Protein kinase C, MAP kinase             Blue nevi; blue nevus–like and uveal melanomas
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      ALK                  Kinase fusions                   MAP kinase, PI3-kinase, STAT3            Spitz tumors and yet-to-be-deﬁned melanoma
                                                                                                                                                                                      subtypes
                                                                                      ROS1                 Kinase fusions                   MAP kinase, PI3-kinase, STAT3            Spitz tumors and yet-to-be-deﬁned melanoma
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                                                                                                      subtypes
                                                                                      RET                  Kinase fusions                   MAP kinase, PI3-kinase, STAT3            Spitz tumors and yet-to-be-deﬁned melanoma
                                                                                                                                                                                      subtypes
                                                                                      NTRK1                Kinase fusions                   MAP kinase, PI3-kinase, STAT3            Spitz tumors and yet-to-be-deﬁned melanoma
                                                                                                                                                                                      subtypes

                                                                                      Abbreviations: CSD, cumulative sun-induce damage; MAP kinase, mitogen-activated protein kinase; PI3-kinase, phosphoinositide 3-kinase;
                                                                                      STAT3, signal transducer and activator of transcription 3.


                                                                                                                  that tend to occur in a mutually exclusive                    steps within a taxon. Some classes may have
                                                                                                                  pattern. The known initiating oncogenic                       identical primary oncogenic events and still
                                                                                                                  events in melanocytic neoplasia are listed in                 deserve to be separated, if there are systematic
                                                                                                                  Table 1. By contrast, oncogenic events that                   differences in other relevant parameters. For
                                                                                                                  mark the transition to the next progression                   example, both acral melanomas and cumulative
                                                                                                                  stage within a given taxon are considered sec-                sun-induced damage (CSD) melanomas can
                                                                                                                  ondary (or tertiary) oncogenic events. These                  have KIT mutations, but they differ sufﬁciently
                                                                                                                  are commonly loss-of-function alterations of                  in other parameters (e.g., type of genomic
                                                                                                                  tumor-suppressor genes such as CDKN2A                         instability, pathogenetic role of UV radiation)
                                                                                                                  (cyclin-dependent kinase inhibitor 2A), TP53                  to be classiﬁed separately. Similarly, stage-
                                                                                                                  (tumor protein 53), PTEN (phosphatase and                     deﬁning secondary oncogenic events may be
                                                                                                                  tensin homolog), and BAP1 [breast cancer 1                    shared among several classes.
                                                                                                                  (BRCA1)-associated protein 1], some of which                      Table 4 summarizes the proposed taxa,
                                                                                                                  are also encountered as germ-line alterations                 and the following paragraphs detail the basis
                                                                                                                  predisposing to syndromes with various types                  for their distinction. Although remarkable
                                                                                                                  of melanocytic neoplasms (Table 2). Somatic                   progress has been made in bringing to light
                                                                                                                  alterations considered progression events are                 critical genetic alterations, the process is
                                                                                                                  listed in Table 3. As a consequence, initiat-                 far from complete. This review attempts to
                                                                                                                  ing oncogenic events are most valuable for                    capture the salient aspects of insight into the
                                                                                                                  separating classes, whereas later events serve                molecular pathology of melanocytic neoplasia
                                                                                                                  to separate progression steps within classes                  and to present an organizational taxonomic
                                                                                      CSD: cumulative             (Figure 3). Primary and secondary oncogenic                   framework that can be continually ﬁlled in and
                                                                                      sun-induced damage
                                                                                                                  events do not necessarily have a one-to-one                   reﬁned as additional deﬁning features continue
                                                                                                                  relationship either to taxa or to the progression             to emerge.

                                                                                                            242   Bastian
                                                                                                        Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 5 of 35

        PM09CH11-Bastian                                                                        ARI     13 December 2013        15:9




                                                                                      Table 2 Known germ-line mutations associated with melanocytic neoplasia
                                                                                                                                                                                                               Other disease or trait
                                                                                      Gene (OMIM number)                                 Function                        Melanocytic lesions                       associations
                                                                                      CDKN2A (600160)                        Encodes two separate proteins:         Melanoma, dysplastic nevi            Pancreatic cancer
                                                                                                                              p16 is an inhibitor of
                                                                                                                              cyclin-dependent kinases 4 and
                                                                                                                              6, and p14 is an inhibitor of
                                                                                                                              MDM2, a ubitquitinase that
                                                                                                                              degrades p53
                                                                                      CKD4 (609048)                          Active at the G1 -S transition;        Melanoma                             —
                                                                                                                              phosphorylates RB
                                                                                      BAP1 (614327)                          Deubiquitinase involved in             Uveal and cutaneous                  Mesothelioma, meningioma
                                                                                                                              chromatin modiﬁcation                  melanoma, atypical Spitz
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                                                                                     tumors
                                                                                      PRKAR1A (188830)                       Regulatory subunit of protein          Lentigines, blue nevi                Carney complex
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                                              kinase A
                                                                                      PTPN11 (602216)                        Protein tyrosine phosphatases          —                                    LEOPARD syndrome,
                                                                                                                              that can activate the MAP                                                   Noonan syndrome, juvenile
                                                                                                                              kinase pathway                                                              myelomonocytic leukemia,
                                                                                                                                                                                                          metachondromatosis
                                                                                      STK11 (602216)                         Serine/threonine protein kinase        Melanocytic macules of the           Peutz-Jeghers syndrome
                                                                                                                              that controls the activity of          lips, buccal mucosa, and
                                                                                                                              AMP-activated protein kinase           digits
                                                                                                                              family members
                                                                                      TERT (615134)                          Catalytic subunit of telomerase        Melanoma                             Other cancers
                                                                                      PTEN (601728)                          Lipid phosphatase opposing the         Pigmented lesions of the             Bannayan-Riley-Ruvalcaba
                                                                                                                              action of PI3-kinase                   genitalia                            syndrome, Cowden
                                                                                                                                                                                                          syndrome
                                                                                      XPA (278700), XPB (610651),            Nucleotide-excision DNA                Melanoma, lentigines                 Xeroderma pigmentosum
                                                                                       XPC (278720), XPD (278730),            repair
                                                                                       XPE (278740), XPF (133520),
                                                                                       XPG (133530), XPV (278750)
                                                                                      WRN (277700)                           DNA helicase                           Acral and mucosal melanoma           Werner syndrome
                                                                                      MITF (614456)                          Helix-loop-helix leucine zipper        Melanoma                             Renal cell cancer
                                                                                                                              protein important for
                                                                                                                              melanocyte development and
                                                                                                                              differentiation
                                                                                      MC1R (613099)                          Melanocortin 1 receptor, binds         Freckles, melanoma                   Red hair
                                                                                                                              melanocyte stimulatory
                                                                                                                              hormone

                                                                                      Abbreviations: LEOPARD syndrome, lentigines, ECG conduction abnormalities, ocular hypertelorism, pulmonic stenosis, abnormal genitalia, retardation
                                                                                      of growth, and sensorineural deafness syndrome; MAP kinase, mitogen-activated protein kinase; PI3-kinase, phosphoinositide 3-kinase.



                                                                                      MELANOCYTIC NEOPLASMS                                       melanocytes are present within the epithelium.
                                                                                      ORIGINATING FROM                                            Although this feature does not necessarily allow
                                                                                      EPITHELIAL MELANOCYTES                                      the conclusion that the cell of origin of these
                                                                                      Most melanocytic neoplasms show an in-                      neoplasms resides within the epithelium, the
                                                                                      traepithelial component; that is, neoplastic                high mutational burden and UV signature in


                                                                                                                                                 www.annualreviews.org • The Molecular Pathology of Melanoma      243
                                                                                                              Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 6 of 35

        PM09CH11-Bastian                                                                             ARI      13 December 2013       15:9




                                                                                      Table 3 Secondary oncogenic events in melanocytic neoplasia
                                                                                      Gene                    Type of mutation                           Effector pathways                            Neoplasms affected
                                                                                      Secondary oncogenic driver mutations
                                                                                      Gain-of-function alterations
                                                                                      CCND1                Ampliﬁcation                     RB pathway                                     Acral, mucosal, and CSD melanomas
                                                                                      CDK4                 Ampliﬁcation                     RB pathway                                     Mucosal and acral melanomas
                                                                                      MITF                 Ampliﬁcation                     Upregulation of transcriptional targets        Acquired nevi; non-CSD, CSD (V600K),
                                                                                                                                             including MET, BCL-2, CDK2                     and acral melanomas; Spitz tumors
                                                                                      TERT                 Promoter mutation,               Telomere elongation                            Subtype variation for mutations TBD;
                                                                                                            ampliﬁcation                                                                    ampliﬁcation in acral melanomas
                                                                                      CDK4                 Ampliﬁcation                     RB pathway                                     Mucosal and acral melanomas
                                                                                      MEK1, MEK2           Mutation                         MAP kinase                                     Subtype spectrum TBD
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      MITF                 Ampliﬁcation                     Upregulation of transcriptional targets        Acquired nevi; non-CSD, CSD (V600K),
                                                                                                                                             including MET, BCL-2, CDK2                     and acral melanomas; Spitz tumors
                                                                                      CTNNB1               Mutation                         WNT signaling                                  Subtype spectrum TBD
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      EZH2                 Mutation                         Chromatin remodeling                           Subtype spectrum TBD
                                                                                      RAC1            Point mutation                        Adhesion, migration, invasion                  Subtype spectrum TBD
                                                                                      Loss-of-function alterations
                                                                                      CDKN2A               Deletion, mutation               RB pathway (via p16), p53 pathway (via         All melanoma types, dysplastic nevi, and
                                                                                                                                             p14ARF)                                        atypical Spitz tumors
                                                                                      PTEN                 Deletion, mutation               PI3-kinase                                     non-CSD, acral, and mucosal melanomas
                                                                                      BAP1                 Deletion, mutation               Chromatin remodeling                           Uveal melanoma
                                                                                      TP53                 Mutation                         p53 pathway                                    CSD melanomas
                                                                                      ARID1A,              Deletion, mutation               Chromatin remodeling                           Subtype spectrum TBD
                                                                                       ARID1B, and
                                                                                       ARID2
                                                                                      NF1                  Deletion, mutation               MAP kinase pathway                             CSD and desmoplastic melanoma
                                                                                      SMARCA4              Deletion, mutation               Chromatin remodeling                           Subtype spectrum TBD
                                                                                      BAP1                 Deletion, mutation               Chromatin remodeling                           Uveal melanoma
                                                                                      ARID2         Deletion, mutation                      Chromatin remodeling                           Subtype spectrum TBD
                                                                                      Unknown-function alterations
                                                                                      PPP6C                Mutation                         Cell cycle regulation                          Subtype spectrum TBD
                                                                                      SF3B1                Mutation                         RNA splicing                                   Uveal melanoma
                                                                                      STK19                Mutation                         Serine/threonine protein kinase                Subtype spectrum TBD

                                                                                      Abbreviations: CSD, cumulative sun-induced damage; MAP kinase, mitogen-activated protein kinase; PI3-kinase, phosphoinositide 3-kinase; RB pathway,
                                                                                      retinoblastoma pathway; TBD, to be determined; WNT signaling, wingless-type signaling.




                                                                                                                   melanomas originating from the nonglabrous                  the two G protein α-subunits of the Gαq fam-
                                                                                                                   skin strongly suggest that many originate from              ily, GNAQ and GNA11. They are separated
                                                                                                                   epidermal melanocytes. Lesions of intraepithe-              here as a distinct clade (Figure 2) and discussed
                                                                                                                   lial origin are distinct from melanocytic neo-              at the end of the article. The other clade of
                                                                                                                   plasms, which consistently lack an epithelial in-           epithelium-associated melanocytic neoplasms
                                                                                                                   volvement; these include uveal melanoma and                 is divided further into several classes on the ba-
                                                                                                                   intradermal melanocytic proliferations, which               sis of anatomic site and degree of sun exposure.
                                                                                                                   share common mutations in genes encoding                    Furthermore, melanomas on glabrous skin and


                                                                                                            244    Bastian
     ARI      13 December 2013        15:9




                                                                  Environment


                                                            Constitutional genotype



                         KIT                                            Frizzled              EDNRB          MC1R
                                             ALK, ROS1,
                                             NTRK, RET
                                                                                                                           MELANOMA CELL
                PTPN11         NRAS          NF1
                                                      Pi3K
                                             PTEN                 PDK1 GNAQ, GNA11               CDH1               LKB1
                  PLCγ         BRAF
                                                       AKT                            GSK3β      CTNNB1      cAMP
      Rac                      MEK                                   PKC                                            AMPK
      Rho                                            TSC1/2
      Cdc42

                  MITF                                Rheb                                                   PKA     ERK
                               ERK

                                                    mTOR/Rap                                                 CREB
                                                                                                                           Tyr
                                      PPP6C 4eBP1 S6k                                                                      Tyrp-1       EZH2
                 p53                                                                                                       HIF1α
                            CCND1                      S6                                                                              SETDB1
                                                                                                             MITF          MC1R
               p16/p14      CDK4/6                                                                                         CDK2       ARID1/2
ERT                                                                                                                        p21
                                 RB                   Translation and elongation                TCF/LEF1                   BCL2         BAP1
                 Myc                                  factors, ribosomal proteins
                                                                                                                                     SMARCA4




talization               Motility                   Cell growth       Proliferation               Adhesion   Pigmentation           Differentiation

 3
ng pathways disrupted by genetic alterations and their relationship to the hallmarks of melanoma. Proteins boxed in red are
 by gain-of-function mutations; those boxed in blue are affected by loss-of-function mutations.


a also have multiple distinctive features                    among melanocytic neoplasms on sun-exposed
ill be discussed separately. These con-                      skin, dependent on the degree of sun exposure
ions and those detailed below form the                       and the anatomic site, so these classes are pre-
 ound for the classiﬁcation schema out-                      sented separately.
n Figure 1.
                                                                                                                                                      Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 7 of 35




                                                             Melanomas on sun-exposed skin without
nocytic Neoplasms on                                         cumulative sun-induced damage. Shortly
Bearing Skin                                                 after the discovery of frequent BRAF mutations
 casians, who have the highest burden of                     in melanoma (4), it became apparent that
ocytic neoplasms, the overwhelming ma-                       these mutations were unequally distributed
of lesions present on skin that bears hair                   across the phenotypic spectrum of melanocytic
 s and is subject to UV radiation; only a                    neoplasms. Mutations were more common
raction present on the hairless (glabrous)                   in younger patients whose melanomas arose
f the palms and soles or on sites cov-                       on skin that was sun exposed but not heavily
                                                       Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org
                                                               Access provided by 128.177.151.194 on 09/30/16. For personal use only.
                                                                                                                                                                                                                           PM09CH11-Bastian




          Table 4 Summary of melanoma classes
                                                                                                                                                                                                                           ARI




                                                                                                                                                                                                           Blue
          Type of                                                                                                                                                                In congenital          nevus–like




246
          melanoma             Non-CSD                 CSD                  Acral               Mucosal                 Uveal           Desmoplastic            Spitzoid             nevus              (130, 142)
          Main age           Third to sixth       Seventh decade       Sixth decade and     Sixth decade and       Wide                Seventh decade and    Mostly children     Mostly children      All age groups
           distribution       decade               and later            later                later                  distribution,       later (143)




Bastian
                                                                                                                    average age
                                                                                                                    60 years

          Anatomic site      Intermittently       Chronically          Palms, soles, nail   Any mucosal            Posterior and       Mostly head and       Mostly head,        Primarily the skin   Most common
                                                                                                                                                                                                                           13 December 2013




                               sun-exposed         sun-exposed          apparatus            membrane, but          anterior            neck (53%) but        neck, and lower     but can arise in     on scalp, trunk
                               skin of trunk       skin of the                               primarily nasal        choroid, ciliary    also trunk (21%)      extremities, but    all tissues
                               and extremities     head, neck,                               cavity and sinuses,    body, iris          and extremities       can arise           involved by
                                                                                                                                                                                                                           15:9




                               (except glabrous    lower arms, and                           oral cavity,                               (27%) (143)           anywhere on         congenital nevi
                               sites and nail      lower legs                                anorectum, vulva                                                 the skin,
                               apparatus);                                                   and vagina, and                                                  including
                               bulbar                                                        tarsal conjunctiva                                               glabrous skin
                               conjunctiva

          Typical initial    Irregularly          Irregularly          Pigmented            Pigmented macule       Blurred vision      Unpigmented           Unpigmented,        Nodular growth       Black nodular
           clinical            pigmented,           pigmented,          macule on            on mucosal skin        and visual ﬁeld     nodule or plaque,     rapidly growing     within               growth
           presentation        asymmetrical         asymmetrical        glabrous skin or     or nail apparatus      defects             often on skin with    nodule              congenital
                               patches or           patches or          nail apparatus       followed by                                high cumulative                           nevus
                               nodules; more        nodules; more       followed by          nodular growth                             sun exposure; can
                               common in            common in           nodular growth                                                  have associated
                               patients with        patients with                                                                       brown macule as
                               pigmented            nonmelanoma                                                                         in LMM
                               acquired nevi        skin cancers

          Typical            Early lesions        Pronounced solar     Early lesions        Early lesions often    Solid nodules of    Paucicellular         Compound or         Nodular              Dermal nodules
           histologic         composed of          elastosis in         often show           show extensive         spindled or         proliferation of      intradermal         aggregates of        of large atypical
           features           enlarged, round      adjacent skin;       extensive            lentiginous            epithelioid         atypical spindled     proliferation of    atypical             spindled and/or
                              melanocytes          early lesions        lentiginous          growth pattern         melanocytes         melanocytes set in    large atypical      melanocytes          epithelioid
                              with dusty           often show           growth pattern                                                  a ﬁbrotic dermis;     epithelioid or      with mitotic         melanocytes
                              melanin,             lentiginous                                                                          lentiginous           spindled cells      ﬁgures within a      with mitoses
                              arranged as          growth pattern                                                                       component in          with ample          congenital           and areas of
                              nests with           (LMM)                                                                                80%,                  cytoplasm, with     nevus                necrosis; often
                              pagetoid scatter                                                                                          neurotropism in       mitotic ﬁgures                           adjacent blue
                                                                                                                                        30–40% (144)                                                   nevus of the
                                                                                                                                                                                                       cellular variant

          Pattern of         Frequent             Equal                Frequent satellite   Frequent local         Liver and bone      Primarily to the      Frequent            Not enough data      Lymph nodes,
           metastasization    involvement of        proportions of      and in-transit       recurrence,                                lung; infrequent      involvement of                           liver, lung,
                              lymph nodes as        satellite or in-    and lymph node       lymph node                                 involvement of        lymph nodes as                           bones (130)
                              ﬁrst                transit, lymph        metastases as        metastases less                            lymph nodes           ﬁrst
                              manifestation         node, and           ﬁrst                 frequent than                              (7%) (143)            manifestation
                                                    distant             manifestation        distant metastases
                                                    metastases (145)    (145)
                                                                                                                                                                                                                                              Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 8 of 35
                                                                                                             Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org
                                                                                                                     Access provided by 128.177.151.194 on 09/30/16. For personal use only.
                                                                                                                                                                                                                                                                          PM09CH11-Bastian
                                                                                                                                                                                                                                                                          ARI




                                                              Female-to-male       1                   0.6                  1:1 (146)           2:1 (110)              0.76 (133)           0.6 (143)            1.1                 1.3 (118)          0.53 (130)
                                                               incidence ratio

                                                              Estimated            135                 55                   2                   2.2                    5.1 (133)            5 (144)              Not enough data     Not enough data    Not enough data
                                                               incidence (per
                                                               million) (108,
                                                               110, 133, 143,
                                                               147)
                                                                                                                                                                                                                                                                          13 December 2013




                                                              White-to-            6                   6                    1.3                 2                      5                    Not enough data      5 (148)             Not enough data    Not enough data
                                                               nonwhite
                                                               incidence ratio
                                                                                                                                                                                                                                                                          15:9




                                                              Related              SSM, NM on          LMM, NM on           ALM, SSM, or        Blue nevus–like        Choroidal, iris,     Spindle cell         Atypical Spitz      Not applicable     Uveal melanoma
                                                               melanoma             skin without        skin with CSD        NM on               melanoma               and ciliary tract    melanoma             tumor, pediatric
                                                               categories           CSD                                      glabrous skin                              melanoma                                  melanoma

                                                              Role of UVa          ++                  +++                  (+)                 −                      (+)?                 +++                  (+)?                (+)                (+)

                                                              Primary              BRAF (70%),         NRAS (15%),          KIT (15%),          KIT (15%), NRAS        GNAQ and             NF1 (25%)            HRAS; fusions of    NRAS (85%);        GNAQ and
                                                               oncogenic            NRAS (15%)          KIT (10%)            BRAF (15%),         (15%)                  GNA11 (90%)                               ROS1, NTRK1,        BRAF fusions       GNA11
                                                               alterations                                                   NRAS (15%)                                                                           ALK, RET,
                                                                                                                                                                                                                  BRAF, NTRK3

                                                              Secondary            TERT mutations;     TERT, TP53           TERT                TERT                   BAP1                 ?                    CDKN2A?             ?                  ?
                                                               genetic              mutations and       mutations            ampliﬁcation        ampliﬁcation
                                                               alterations          deletion of
                                                                                    CDKN2A,
                                                                                    PTEN

                                                              Benign               Common              ?                    ?                   Melanotic macule       Uveal nevus          —                    Spitz nevus         Congenital nevus   Blue nevus
                                                               precursor            acquired nevus                                               (?)

                                                              Chromosomal          Losses of 9, 10,    Losses of 9, 6q,     Losses of 6q, 9p,   Losses of 3q, 4q,      Losses of 1p, 3,     ?                    ?                   ?                  ?
                                                               aberrations          6q, and 8p          8p                   and 11              6q, 8p, 9p, 10, 11,    6q, 8, and 9p
                                                                                   Gains of 6p, 7,     Gains of 6p,         Gains of 6p, 7,      and 22                Gains of 1q, 6p,
                                                                                    8q, 1q, 20q, and    11q13, 8q, 1q,       8q, 15q, and 20    Gains of 1q, 6p, 7,     and 8q
                                                                                    17q                 20q, and 17q        Ampliﬁcation of      8q, and 17q
                                                                                                                             hTERT,             Ampliﬁcation of
                                                                                                                             RICTOR, and         CDK4 and KIT
                                                                                                                             CCND1 loci          loci




www.annualreviews.org • The Molecular Pathology of Melanoma
                                                              Mutator              UV radiation        UV radiation         Ampliﬁcations       Ampliﬁcations          ?                    UV radiation         Rearrangements      ?                  ?
                                                               mechanism




247
                                                              Abbreviations: ALM, acral lentiginous melanoma; CSD, cumulative sun-induced damage; LMM, lentigo maligna melanoma; NM, nodular melanoma; SSM, superﬁcial spreading melanoma.
                                                              a Parentheses indicate that affected sites have some exposure to UV radiation, but there are no strong indications of a pathogenetic role of UV radiation.
                                                                                                                                                                                                                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 9 of 35
                                                                                                 Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 10 of 35

        PM09CH11-Bastian                                                                  ARI     13 December 2013   15:9




                                                                                                      accumulation of degenerated elastic ﬁbers) (5,   and histopathological features such as a
                                                                                                      6). Follow-up studies conﬁrmed these asso-       predominance of enlarged, hyperpigmented
                                                                                                      ciations and added additional distinguishing     tumor cells of round rather than spindled
                                                                                                      features of a melanoma type characterized        shape; increased upward intraepidermal scat-
                                                                                                      by a high frequency of speciﬁc BRAF mu-          ter; a predominance of tumor cell nests over
                                                                                                      tations with associated clinical features such   single cells; and thickening of the involved
                                                                                                      as increased pigmentation of the primary         epidermis (Figure 4b) (6–10). Other genetic
                                                                                                      melanoma by clinical examination (Figure 4a)     alterations associated with this melanoma type


                                                                                      a                                     b                                c
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      d                                     e                                f




                                                                                      g                                     h                                i




                                                                                      j                                     k                                l




                                                                                      m                                     n                                o




                                                                                                248   Bastian
                                                                                                       Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 11 of 35

        PM09CH11-Bastian                                                                         ARI    13 December 2013      15:9




                                                                                      include copy-number increases of chromosome               conﬁned to the epidermis (junctional nevi) or
                                                                                      7, favoring the chromosome harboring the mu-              the dermis (dermal nevi) or show both a junc-
                                                                                      tant BRAF allele (5), and losses of chromosome            tional and a dermal component (compound
                                                                                      10, primarily driven by PTEN (6, 11, 12).                 nevi). There is an unresolved debate among
                                                                                          Melanomas of this category also more fre-             pathologists as to whether the nevi (a) form
                                                                                      quently show an associated nevus remnant (9).             at the dermoepidermal junction, and some
                                                                                      Independent studies have shown that, com-                 melanocytes subsequently drop into the subja-
                                                                                      pared with melanomas on the head and neck,                cent dermis, or (b) originate in deeper struc-
                                                                                      melanomas on the trunk are associated with in-            tures, and melanocytes subsequently ascend
                                                                                      creased nevus count, lower self-reported cumu-            into the overlying epidermis.
                                                                                      lative sun exposure, and fewer nonmelanoma                    The symmetric distribution of the neoplas-
                                                                                      skin cancers (13). These studies also suggest dif-        tic cells in most nevi, the monotony of their
                                                                                      ferences among the melanomas arising on the               constituent melanocytes, and the presence of
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      sun-exposed skin, which as a group represent              identiﬁable mutations in bulk populations of
                                                                                      the most common form of melanoma and pri-                 nevus cells suggest that nevi result from the
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      marily affect Caucasians. Although these non-             clonal expansion of a single cell. Although some
                                                                                      CSD melanomas are most commonly of the                    studies found that not all melanocytes within
                                                                                      SSM type, they are more strongly associated               an acquired nevus have detectable BRAF mu-
                                                                                      with the BRAF mutation status (7) than with               tations and concluded that nevi are not neces-
                                                                                      the SSM category of the WHO classiﬁcation.                sarily clonal or that BRAF mutations are not
                                                                                                                                                an initiating event, this ﬁnding may have re-
                                                                                      Common acquired nevi. Studies by Pollock                  sulted from the technical difﬁculties of quanti-
                                                                                      et al. (14) and others have shown that BRAF               fying mutant alleles in small numbers of cells
                                                                                      mutations are also present in melanocytic nevi;           (15, 16). Recent immunohistochemistry stud-
                                                                                      common acquired nevi have the highest BRAF                ies using a BRAFV600E -speciﬁc antibody show
                                                                                      mutation frequency. These nevi arise mostly               labeling of the majority of neoplastic cells in
                                                                                      during the ﬁrst two decades of life. They pri-            melanocytic nevi harboring BRAF mutations
                                                                                      marily affect the trunk and extremities, mostly           but no labeling in nevi without BRAF muta-
                                                                                      sparing sun-protected sites, which implicates             tions. In studies that used digital droplet PCR
                                                                                      UV radiation as a contributing pathogenetic               to quantify the ratios of mutant to wild-type al-
                                                                                      factor. Histologically, they are separated into           leles, BRAFV600E mutations were fully clonal in
                                                                                      three types, depending on whether they are                neoplastic populations of melanocytes (17).

                                                                                      ←−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−
                                                                                      Figure 4
                                                                                      Clinical and histologic presentations of melanocytic neoplasms originating from melanocytes associated with epithelial structures.
                                                                                      (a) Melanoma arising on skin without cumulative sun-induced damage (non-CSD): heavily pigmented asymmetrical patch with
                                                                                      different shades of black and brown, irregular outline, and altered skin relief. (b) Irregular nests of neoplastic melanocytes at the
                                                                                      junction between epidermis and dermis. Single melanocytes with dusty pigmentation are scattered throughout upper layers of the
                                                                                      epidermis. The dermis harbors a patch inﬁltrate of lymphocytes and does not show solar elastosis. (c) Halo nevus with a dense
                                                                                      lymphocytic inﬁltrate that obscures a proliferation of melanocytes at the dermoepidermal junction. (d ) Halo nevus with a surrounding
                                                                                      depigmented halo. (e) Enlarged acquired nevus with clinical features typical of a dysplastic nevus. ( f ) Nevus with bridging of junctional
                                                                                      nests of melanocytes and papillary dermal ﬁbrosis, features ascribed to the histopathological aspects of dysplastic nevi. ( g) Atypical Spitz
                                                                                      tumor: exophytic proliferation of spindled and epithelioid melanocytes. (h) Close-up of the lesion shown in panel g. (i ) Clinical
                                                                                      presentation of an atypical Spitz tumor in a young child. ( j ) Cumulative sun-induced damage (CSD) melanoma: irregularly pigmented
                                                                                      patch on skin with CSD. (k) CSD melanoma with lentiginous growth pattern. The epidermis is atrophic with atypical melanocytes
                                                                                      along the basal layer. The dermis contains amorphous gray material representing solar elastosis, along with an inﬁltrate of lymphocytes.
                                                                                      (l ) Desmoplastic melanoma: proliferation of atypical spindle cells in the dermis that shows increased amounts of collagen ﬁber. (m)
                                                                                      Acral melanoma: irregularly pigmented patch in the web space between toes. (n) Markedly atypical melanocytes along the basilar
                                                                                      epidermis (lentiginous growth pattern). (o) Mucosal melanoma: irregular pigmentation of the lips and oral mucosa.


                                                                                                                                              www.annualreviews.org • The Molecular Pathology of Melanoma   249
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 12 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013   15:9




                                                                                                  Tumor-suppressive mechanisms at the                 protein that is transcribed from the same gene
                                                                                                  junction between nevi and melanomas. The            (29, 30). Approximately 2–3% of melanoma
                                                                                                  ﬁnding in benign nevi of mutations in potent        families have CDK4 (cyclin-dependent kinase
                                                                                                  oncogenes such as NRAS (in congenital nevi)         4) mutations in the p16-binding domain (31),
                                                                                                  (18), HRAS (in Spitz nevi) (19), BRAF (in ac-       and a similar percentage have mutations that
                                                                                                  quired nevi) (14), and GNAQ or GNA11 (in            speciﬁcally disable p14ARF (p14 alternate read-
                                                                                                  blue nevi) (20, 21) originally came as a sur-       ing frame) (30, 32), which acts upstream of p53,
                                                                                                  prise, and signiﬁcant interest developed in the     by inhibiting its ubiquitinase, MDM2 (mouse
                                                                                                  mechanisms suppressing the expansion of par-        double minute 2 homolog).
                                                                                                  tially transformed melanocytes in nevi. Many            However, nevi are composed of several tens
                                                                                                  of the relevant studies have been performed in      of thousands of cells or more, indicating that
                                                                                                  the context of BRAF mutations and therefore         the senescence mechanisms at work are not im-
                                                                                                  are discussed in this section.                      mediate in nature but engage with some la-
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                      It has been posited, on the basis of the        tency. It is conceivable, but difﬁcult to prove,
                                                                                                  expression of β-galactosidase and other             that individuals without nevi are able to ef-
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                  senescence-associated markers, that the             fectively induce such an immediate senescence
                                                                                                  melanocytes constituting a nevus are senes-         response and thereby subdue any oncogene-
                                                                                                  cent, whereas melanomas have acquired ways          induced melanocytic proliferation before a clin-
                                                                                                  to bypass this arrest (22). However, the situa-     ically detectable lesion can form. By con-
                                                                                                  tion is more complex, because nevi routinely        trast, individuals with constitutional defects in
                                                                                                  contain cells that label with proliferation         immediate-type senescence may engage sec-
                                                                                                  markers. Moreover, melanomas, and even              ondary mechanisms that operate with a longer
                                                                                                  melanoma metastases, can also have signiﬁcant       latency and thus lead to the formation of popu-
                                                                                                  numbers of β-galactosidase-positive cells           lations of neoplastic melanocytes large enough
                                                                                                  (23).                                               to constitute a nevus. Patients with inherited
                                                                                                      This complexity can in part be attributed to    CDKN2A mutations have more and larger nevi
                                                                                                  the fact that senescence summarizes a growth-       than their wild-type relatives do (33, 34), in-
                                                                                                  arrested cellular state that can be reached by a    dicating that p16 exerts its tumor-suppressive
                                                                                                  range of different mechanisms (24). One such        function from nevus initiation to later phases
                                                                                                  mechanism, oncogene-induced senescence, has         of nevus growth.
                                                                                                  been proposed as an immediate reaction in               Replicative senescence induced by progres-
                                                                                                  which a mutation within a critical signaling        sive telomere shortening is an inherently latent
                                                                                                  pathway such as the mitogen-activated protein       mechanism. However, critical telomere short-
                                                                                                  (MAP) kinase pathway leads to nonphysiolog-         ening occurs after approximately 60 population
                                                                                                  ically high activation, which triggers a stress     doublings, far more than would be expected to
                                                                                                  response that induces cyclin-dependent kinase       occur in a nevus if all progeny from the initial
                                                                                                  inhibitors such as p21 and p16, leading to per-     founder cell were proliferating equally. Other
                                                                                                  manent G1 arrest (25, 26). In most melanomas        latent mechanisms linked to senescence include
                                                                                                  p16 is disabled by deletion, mutation, or silenc-   stochastic events triggered by DNA-replication
                                                                                                  ing of CDKN2A, and germ-line mutations in           stress. Constitutive proliferative signals from
                                                                                                  CDKN2A predispose to melanoma with high             activated oncogenes can lead to DNA hyper-
                                                                                                  penetrance; these observations demonstrate the      replication, resulting in genomic instability in
                                                                                                  critical role of p16 in melanoma (27, 28).          the form of prematurely terminated DNA repli-
                                                                                                  Among melanoma patients, 10% have a fam-            cation forks and subsequent double-stranded
                                                                                                  ily history of melanoma, and of these, 20–40%       DNA breaks. Markers of DNA damage
                                                                                                  carry germ-line mutations of CDKN2A. Most           cosegregate with markers of senescence in
                                                                                                  of these mutations are in the exons or in the       precancerous lesions, including acquired and
                                                                                                  reading frame that affects p16 and not the p14      dysplastic nevi, implicating oncogene-mediated

                                                                                            250   Bastian
                                                                                                     Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 13 of 35

        PM09CH11-Bastian                                                                       ARI     13 December 2013    15:9




                                                                                      replication stress as an additional barrier to         tases. The frequency was signiﬁcantly lower
                                                                                      transformation (35). This mechanism should             in primary melanomas (33%), and mutations
                                                                                      operate stochastically and may explain why cell        were not found in 25 nevi that were exam-
                                                                                      proliferation is exhausted in nevi following a         ined, consistent with the pattern of telomerase
                                                                                      period of latency. In support of this model,           activation reported previously. These ﬁndings
                                                                                      random DNA copy-number changes can be                  implicate telomere length as a factor limiting
                                                                                      observed within the melanocytes of a nevus             net cell expansion at some point during the
                                                                                      by ﬂuorescence in situ hybridization, whereas          evolution of the primary melanoma. The ﬁnd-
                                                                                      clonal chromosomal aberrations are typically           ing of mutations activating telomerase in pri-
                                                                                      present only at the melanoma stage (36). Ex-           mary melanomas indicates that they convey a
                                                                                      haustion of nucleotides by oncogene-induced            selective advantage while the number of neo-
                                                                                      suppression of their synthesis precedes and            plastic cells is signiﬁcantly below the Hayﬂick
                                                                                      directly contributes to the DNA-damage re-             limit. Therefore the neoplastic population is
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      sponse (37). Additional mechanisms implicated          likely to have undergone constant pruning by
                                                                                      in melanocyte senescence include paracrine             growth arrest or cell death of individual cells.
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      factors such as interleukin-6 and interleukin-8        It is noteworthy that primary melanomas fre-
                                                                                      (38). In summary, these ﬁndings indicate that          quently show areas of regression, that is, ar-
                                                                                      multiple, independent barriers restrain the pro-       eas in which neoplastic melanocytes vanished
                                                                                      liferation of partially transformed melanocytes.       but left behind a telltale sign in the form of
                                                                                      A nevus that has reached a stable size thus            melanophages (macrophages that have ingested
                                                                                      might represent a population of cells that were        leftover melanin pigment). Immune cell–
                                                                                      growth arrested by different mechanisms. This          mediated killing of melanoma cells is proposed
                                                                                      model would explain the mosaic expression of           to be the main mechanism leading to melanoma
                                                                                      individual senescence markers among the cells          regression, but telomere crisis has emerged as
                                                                                      of a given nevus (23, 39). It would also explain       a possible alternative mechanism (46).
                                                                                      why the removal of individual mechanisms,                  However, in addition to the cell-auto-
                                                                                      even critical ones such as p16, is not sufﬁcient to    nomous mechanisms outlined above, immune-
                                                                                      bypass the senescence process of melanocytes           mediated mechanisms undoubtedly play an im-
                                                                                      (22), because other senescence mechanisms              portant role in restraining the expansion of the
                                                                                      remain intact. The more such barriers become           partially transformed melanocytes of nevi and
                                                                                      disabled by inherited or somatic mutations,            early melanomas. Nevi often show inﬁltrates of
                                                                                      the larger the nevus will grow—and with it the         lymphocytes and are known to acutely regress
                                                                                      probability of full transformation to melanoma.        when the inﬂammation is more pronounced
                                                                                          Activation of telomerase is emerging as            (Figure 4c). The latter scenario is often ac-
                                                                                      a critical barrier to full transformation of           companied by a clinically visible depigmented
                                                                                      melanomas. Although telomerase activity is             halo surrounding the nevus (Figure 4d ). This
                                                                                      low or absent in nevi, melanoma metastases             phenomenon can affect multiple nevi simul-
                                                                                      typically have signiﬁcantly increased activity;        taneously and can even be accompanied by
                                                                                      telomerase activity in primary melanomas lies          vitiligo, suggesting that immune responses
                                                                                      somewhere in between (40, 41). Ampliﬁcation            against one nevus can extend to others. Nevi can
                                                                                      of the TERT (telomerase reverse transcriptase)         also enlarge or erupt de novo in large numbers
                                                                                      gene is a common event in acral melanoma (6,           under immunosuppression. Such eruptive nevi
                                                                                      42) and coincides with the transition to more          also frequently have BRAF mutations and favor
                                                                                      advanced primaries (43). Recently, frequent            sun-exposed sites, indicating that the initiating
                                                                                      mutations in the telomerase promoter were              mechanisms are identical to those of other ac-
                                                                                      found in melanoma (44, 45). Two mutational             quired nevi (47). In a liver model, hepatocytes
                                                                                      hotspots were found in a mutually exclusive pat-       that became senescent due to oncogenic RAS
                                                                                      tern in more than 85% of melanoma metas-               were effectively eliminated by immune cells

                                                                                                                                            www.annualreviews.org • The Molecular Pathology of Melanoma   251
                                                                                                          Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 14 of 35

        PM09CH11-Bastian                                                                           ARI     13 December 2013   15:9




                                                                                                               (48). The phenomenon of eruptive nevi in im-     ing enzymes of the TET (ten-eleven transloca-
                                                                                                               munosuppressed patients may indicate a similar   tion) family, which can occur as a result of inac-
                                                                                                               immune surveillance that restricts the number    tivating mutations or functional inhibition via
                                                                                      5-hmC: 5-
                                                                                      hydroxymethylcytosine    of neoplastic melanocytes in melanocytic nevi.   the production of 2-ketoglutarate that is caused
                                                                                                               However, it does not happen in all individu-     by mutations in the isocitrate dehydrogenase
                                                                                                               als that become immunosuppressed, indicating     (IDH) genes IDH1 or IDH2 (58, 59). Although
                                                                                                               that other factors are involved.                 mutations in TET family members and IDH
                                                                                                                   Epigenetic alterations are emerging as       proteins appear to be infrequent in melanoma,
                                                                                                               additional tumor-suppressive mechanisms in       decreased expression levels of these proteins
                                                                                                               melanoma, as evidenced by recurrent mutations    have been implicated as a mechanism underly-
                                                                                                               in genes involved in chromatin remodeling and    ing the loss of 5-hmC in melanoma progression
                                                                                                               by dramatic changes in the chromatin state and   (57). Inactivating mutations in the deubiquiti-
                                                                                                               DNA modiﬁcations in melanoma. Sequencing         nase BAP1 are frequent somatic events during
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                               studies have revealed recurrent mutations in     the progression of uveal melanoma, as discussed
                                                                                                               components of the SWI/SNF (switch/sucrose        below (60). Germ-line mutations in BAP1 were
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                                                                     -
                                                                                                               nonfermentable) complex, including ARID1A,       independently discovered in two families with
                                                                                                               ARID1B, and ARID2 as well as SMARCA4             uveal and cutaneous melanoma and atypical
                                                                                                               (12, 49). SETDB1, which encodes a histone-       Spitz tumors. In this setting, somatic loss of the
                                                                                                               methylating enzyme, is ampliﬁed in melanoma,     remaining wild-type allele in acquired nevi with
                                                                                                               and its expression is increased compared with    BRAFV600E led to clonal expansion of enlarged
                                                                                                               that in melanocytic nevi (50). SETDB1 resides    epithelioid melanocytes with nuclear pleomor-
                                                                                                               within a narrow locus on chromosome 1q21.3       phism, but not to clear-cut melanoma (61, 62).
                                                                                                               that has also been implicated in melanoma sus-   The resulting lesions show a biphasic morphol-
                                                                                                               ceptibility by genome-wide association stud-     ogy and represent an example of stepwise tumor
                                                                                                               ies (51). The histone methyltransferase EZH2,    progression in which a common acquired ne-
                                                                                                               a member of the Polycomb complex, is more        vus is initiated by BRAF mutation from which
                                                                                                               highly expressed in melanomas than in nevi       a morphologically distinct clone emerges upon
                                                                                                               (52), and mutations have been found in a small   biallelic inactivation of BAP1. BAP1 interacts
                                                                                                               proportion of melanomas (49). Several studies    with the Polycomb additional sex combs–like
                                                                                                               have reported marked alteration of the chro-     (ASXL) factors ASXL1 and ASXL2 and their
                                                                                                               matin landscape and DNA-methylation status       substrates HCF1 (host cell factor 1) and OGT
                                                                                                               during the progression to melanoma. The his-     (O-glucosyltransferase), but the precise mech-
                                                                                                               tone variant macroH2A is markedly less abun-     anism by which its loss of function bypasses
                                                                                                               dant in melanomas than in nevi, due to tran-     growth arrest in BRAF-mutated nevi remains
                                                                                                               scriptional downregulation (53). Genome-wide     to be elucidated.
                                                                                                               hypomethylation and hypermethylation of cer-
                                                                                                               tain promoter regions, compared with that in     Dysplastic nevi. The concept of the dysplas-
                                                                                                               normal melanocytes or neoplastic melanocytes     tic nevus was introduced in 1978 to iden-
                                                                                                               of nevi, have been observed in melanoma (54–     tify a melanoma risk indicator and poten-
                                                                                                               56). In melanocytic nevi, 5-methyl hydroxy-      tial melanoma precursor (63). In a series of
                                                                                                               lation of cytosine is abundant, but there is a   melanoma families, family members were noted
                                                                                                               genome-wide loss of 5-hydroxymethylcytosine      to have increased numbers of acquired nevi
                                                                                                               (5-hmC) at some point during the transition to   that were unusually large, often exceeding
                                                                                                               melanoma (57). The genetic basis underlying      10 mm, and showed irregular pigmentation
                                                                                                               this dramatic change in 5-hmC is not clear. In   (Figure 4e). The nevi observed in patients with
                                                                                                               myelodysplastic syndrome and acute myeloid       this syndrome were proposed to have speciﬁc
                                                                                                               leukemia, loss of 5-hmC is caused by loss of     histopathological features such as nuclear pleo-
                                                                                                               function of the 5-methyl cytosine hydroxylat-    morphism, bridging of rete ridges, and lamellar

                                                                                                         252   Bastian
                                                                                                     Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 15 of 35

        PM09CH11-Bastian                                                                       ARI    13 December 2013     15:9




                                                                                      ﬁbrosis of the papillary dermis (Figure 4f ). It      established that nevus size is a heritable trait
                                                                                      later became clear that these histopathological       (68). The higher the count of large nevi, the
                                                                                      features are very common in acquired nevi in          greater the melanoma risk (69). Clinically dys-
                                                                                      general and are not speciﬁcally associated with       plastic nevi are thus a symptom of systemic
                                                                                      the syndrome or with the size of the nevi (64,        melanoma susceptibility and reﬂect the inher-
                                                                                      65). It also became clear that in the general pop-    ited loss of genes functionally involved in re-
                                                                                      ulation, the risk of progression to melanoma          straining the proliferation of melanocytes that
                                                                                      is very low. Dysplastic nevi remain stable for        have acquired oncogenic mutations in genes
                                                                                      decades and tend to fade away later in life, and      such as BRAF. The phenotype is therefore use-
                                                                                      removal of clinically dysplastic nevi is not rec-     ful to identify patients with increased melanoma
                                                                                      ommended as long as a lesion is not suspicious        risk. By contrast, the degree of histopathologic
                                                                                      for melanoma.                                         dysplasia, if used to determine how closely a
                                                                                          Despite this shift in perception, the term        given lesion comes to bona ﬁde melanoma,
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      dysplastic remains widely used among clini-           provides information only about the lesion
                                                                                      cians and pathologists today, but with varying        at hand and not about the patient’s overall
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      connotations. Clinicians use it to describe ac-       melanoma risk. Nevi with histopathological
                                                                                      quired nevi measuring 7 mm or more that are           dysplasia have been analyzed for allelic imbal-
                                                                                      ﬂat, are brown to orange-brown, do not show           ance and have recurrent losses of heterozygosity
                                                                                      the elongated hair of congenital nevi, and may        of the CDKN2A and TP53 loci (70) as well as
                                                                                      have a darker or lighter center and fuzzy bor-        BRAFV600E mutations (14).
                                                                                      ders. However, similar features are frequently            The collective ﬁndings outlined above indi-
                                                                                      present in smaller nevi as well. Pathologists         cate that the neoplastic proliferation initiated
                                                                                      use the term to describe nevi that have ir-           by mutations in oncogenes is restrained by a
                                                                                      regular architectural and cytological features.       multitude of independent mechanisms, which
                                                                                      Some schools of thought grade lesions as hav-         can be overridden by additional mutations that
                                                                                      ing mild, moderate, or severe dysplasia in an         lead to loss of function in multiple tumor-
                                                                                      attempt to position the lesion on a progressive       suppressor genes. These mutations can be
                                                                                      scale between a benign nevus and a melanoma           inherited or somatically acquired. The sizes,
                                                                                      (66). This view contradicts the notion that they      shapes, and colorations of acquired nevi are
                                                                                      are entirely benign lesions, implying that they       more homogeneous within an individual than
                                                                                      instead represent a spectrum. Another school          among different individuals. In twin studies,
                                                                                      uses the term to convey histopathological cor-        the average nevus size is more tightly corre-
                                                                                      relation to the clinician’s perception of dyspla-     lated among monozygotic twins than among
                                                                                      sia but considers them entirely benign. The           dizygotic twins (71). This fact is used clinically
                                                                                      latter approach is based on the proposal of           to identify pigmented lesions outside the range
                                                                                      Ackerman & Milde (67) to term ﬂat nevi with           deﬁned by most of an individual’s nevi as
                                                                                      bridging of nests and papillary dermal ﬁbro-          suspicious for melanoma (the ugly duckling
                                                                                      plasia Clark’s nevi. The inconsistent usage and       sign). In this light, the phenotype of dysplastic
                                                                                      different meanings of the term dysplastic ne-         nevus syndrome—that is, the presence of
                                                                                      vus have generated signiﬁcant and unresolved          multiple enlarged acquired nevi—indicates the
                                                                                      controversy and confusion about treatment, in         inherited loss or impairment of senescence
                                                                                      particular of incompletely excised lesions.           barriers. By contrast, the ugly duckling lesion
                                                                                          What remains uncontroversial is that the          arises through the somatic loss of barriers only
                                                                                      presence of multiple enlarged acquired nevi is        within the neoplastic population of that lesion.
                                                                                      associated with increased melanoma risk. For
                                                                                      this assessment, clinical examination is sufﬁ-        Spitz tumors. The term Spitz nevus makes
                                                                                      cient, and histological examination does not          reference to Sophie Spitz’s description in
                                                                                      provide additional information. It is also ﬁrmly      1948 of a form of melanoma in children that

                                                                                                                                           www.annualreviews.org • The Molecular Pathology of Melanoma   253
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 16 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013   15:9




                                                                                                  expresses a benign behavior. This contradic-       3p21 (62). These lesions present as intrader-
                                                                                                  tion was resolved later by renaming lesions        mal, often dome-shaped or polypoid, and verti-
                                                                                                  with these features as Spitz nevi. However,        cally oriented proliferations of large epithelioid
                                                                                                  this type of melanocytic neoplasm, charac-         melanocytes arranged in large cellular aggre-
                                                                                                  terized by a predominance of large polygonal       gates, often in continuity with a conventional
                                                                                                  (epithelioid) or spindled melanocytes with         acquired nevus. In these combined lesions, the
                                                                                                  enlarged nuclei and often multinucleated cells     transition to the epithelioid phenotype coin-
                                                                                                  (Figure 4g,h), has retained considerable no-       cides with the loss of BAP1, demonstrating that
                                                                                                  toriety, because some cases diagnosed as such      this Spitz tumor variant represents a progres-
                                                                                                  by even expert consultants have metastasized       sion from an acquired nevus (61).
                                                                                                  widely. Here the term Spitz tumor is used to           The driving oncogenic alterations of the
                                                                                                  capture a range of melanocytic neoplasms with      remaining Spitz tumors are now rapidly
                                                                                                  overlapping histomorphology that includes          emerging. Recent studies have revealed a high
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                  Spitz nevi on the benign end of the spectrum       frequency of rearrangements of kinases in the
                                                                                                  and spitzoid melanomas with lethal potential       remainder of Spitz tumors. Rearrangements re-
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                  on the other. The term atypical Spitz tumor        sulting in fusion kinases of ROS1, ALK, RET,
                                                                                                  captures borderline lesions with intermediate      NTRK1, and BRAF were observed in 60%
                                                                                                  histological features. Spitz tumors occur more     of cases (T. Wiesner, J. He, R. Yelensky,
                                                                                                  commonly in children and young adults but          R. Esteve-Puig, T. Botton, et al., submitted
                                                                                                  can occur in all age groups. Most neoplasms        manuscript). The rearrangements fuse the in-
                                                                                                  diagnosed as melanoma of childhood fall in         tact kinase domains in frame to a wide range
                                                                                                  the category of Spitz tumors and tend to have      of 5 fusion partners, including genes involved
                                                                                                  lower mortality than melanomas of similar          in similar rearrangements in lung, colon, and
                                                                                                  thickness in older patients do. Paradoxically,     thyroid tumors and lymphoma as well as sev-
                                                                                                  they often grow rapidly (Figure 4i), show          eral novel fusion partners. Most of the 5 fusion
                                                                                                  numerous mitotic ﬁgures, and commonly have         partners have coiled-coil domains, suggesting
                                                                                                  lymph node involvement (72, 73). In one study,     that they allow the kinase domains to dimer-
                                                                                                  47% of 52 cases had lymph node metastases,         ize and autophosphorylate, resulting in ligand-
                                                                                                  but only a single patient died of metastatic       independent constitutive activation of multi-
                                                                                                  melanoma (73). In conventional melanoma, less      ple oncogenic signaling pathways, including the
                                                                                                  than 20% of patients have a positive sentinel      MAP kinase, PI3 (phosphoinositide 3)-kinase,
                                                                                                  lymph node, and those that do have increased       and STAT (signal transducer and activator of
                                                                                                  risk for distant metastasis and death (74).        transcription) pathways, with potent induction
                                                                                                      It is becoming increasingly clear that Spitz   of proliferation. Many of the kinases involved in
                                                                                                  tumors are a heterogeneous group of geneti-        the rearrangements are expressed only during
                                                                                                  cally and biologically distinct categories. Ap-    development, including neural crest develop-
                                                                                                  proximately 20% of cases show oncogenic mu-        ment, and are silenced in adult tissues. The ki-
                                                                                                  tations of HRAS, typically accompanied by          nase fusions thus lead simultaneously to expres-
                                                                                                  copy-number increases of the entire short arm      sion and kinase activation, which explains why
                                                                                                  of chromosome 11 as the only chromosomal           rearrangements rather than point mutations are
                                                                                                  aberration (19). This type of Spitz nevus often    the predominant mode of oncogenic activation.
                                                                                                  presents as a predominantly intradermal, hori-         It is unclear how the speciﬁc nature of these
                                                                                                  zontally oriented proliferation of large epithe-   oncogenic alterations is related to the unique
                                                                                                  lioid melanocytes widely dispersed singly be-      biological behavior of atypical Spitz tumors and
                                                                                                  tween thickened collagen bundles in the deep       spitzoid melanomas of childhood, with their
                                                                                                  reticular dermis. Another variant has a combi-     rapid growth and frequent metastasis but rare
                                                                                                  nation of BRAFV600E mutations and biallelic loss   lethal outcomes. The clinical behavior indi-
                                                                                                  of the tumor suppressor BAP1 on chromosome         cates that progression is not constrained by the

                                                                                            254   Bastian
                                                                                                     Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 17 of 35

        PM09CH11-Bastian                                                                       ARI    13 December 2013     15:9




                                                                                      nature of the oncogenic signaling, as it can po-      dominantly cytosine-to-thymidine transitions,
                                                                                      tently drive tumor growth and metastasis. It is       in the genomes of melanomas originating from
                                                                                      conceivable that Spitz tumors are not immortal        sun-exposed sites, which provides compelling
                                                                                      and lack the high mutation burden that can            genetic validation that UV radiation is a major
                                                                                      make mutations in the telomerase promoter             mutagenic factor (12, 49, 78). Consistent with
                                                                                      likely, as occurs in most lethal melanomas.           the ﬁnding that melanomas with BRAF muta-
                                                                                      They also lack the chromosome-level genomic           tions primarily occur on intermittently exposed
                                                                                      instability required to amplify the TERT locus,       skin, the genomes of BRAF-mutant melanomas
                                                                                      as occurs in acral melanoma. The immune               have intermediate mutation burdens (∼30,000)
                                                                                      system is another possible mechanism to               when compared with those of chronically ex-
                                                                                      restrain the proliferation of fusion-driven           posed (∼100,000) and unexposed (<1,000) sites
                                                                                      melanocytic neoplasms. Fusion kinases are             (12). Approximately 80% of mutations are com-
                                                                                      chimeric proteins with neoantigenic proper-           patible with UV-related mutagenesis, which
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      ties, which could make them an easier target          conﬁrms that UV radiation is the predominant
                                                                                      for the immune system than are oncogenes              mutagen involved in the pathogenesis of these
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      activated by point mutations.                         types of melanoma. The exceptionally high mu-
                                                                                                                                            tation burden in melanomas originating from
                                                                                      Pediatric melanoma. Pediatric melanomas               sun-exposed skin raise the question of whether
                                                                                      represent a heterogeneous group compris-              inherited defects in DNA repair contribute
                                                                                      ing lesions related to atypical Spitz tumors,         to mutation burden and melanoma suscepti-
                                                                                      melanomas arising in congenital nevi that occur       bility (12, 49). Some studies have found that
                                                                                      primarily in younger children, and non-CSD            polymorphisms in DNA-repair genes such as
                                                                                      melanomas in older, postpubertal children. The        ERCC2 (excision repair cross-complementing
                                                                                      latter have clinical features and outcomes sim-       rodent repair deﬁciency 2) are associated with
                                                                                      ilar to those in adults. Prepubertal melanomas        melanoma risk (79), and others have found high
                                                                                      also occur in nonwhites, but the overwhelming         frequencies of somatic loss-of-function muta-
                                                                                      majority of melanomas in postpubertal children        tions of genes in the DNA-damage response
                                                                                      affect whites (75). These melanomas are dis-          pathways that include ERCC2 (80).
                                                                                      cussed separately with Spitz tumors and non-              Although the above associations iden-
                                                                                      CSD melanomas, above. Not all melanomas               tify UV radiation as a pathogenetic factor
                                                                                      in prepubertal children are spitzoid or arise in      for melanocytic neoplasia, the most com-
                                                                                      congenital nevi, which raises the possibility that    mon mutation in BRAF at codon V600 is
                                                                                      additional subtypes exist.                            a thymidine-to-adenine transversion and
                                                                                                                                            thus not a classic UV-signature mutation.
                                                                                      The roles of UV radiation and skin pig-               BRAFV600E mutations also arise in thyroid or
                                                                                      mentation. People living in geographic re-            colorectal cancer, which indicates that UV ra-
                                                                                      gions with increased UV exposure have an              diation is not required for their formation. This
                                                                                      increased melanoma risk (76). However, the            ﬁnding, however, does not rule out a causal role
                                                                                      relationship between melanoma risk and de-            for UV radiation in the formation of BRAFV600E
                                                                                      gree of exposure to UV radiation is complex.          mutations in melanocytic neoplasms. Although
                                                                                      Paradoxically, melanomas on intermittently ex-        UV radiation causes mutations primarily at
                                                                                      posed skin, such as the trunk and proximal ex-        pyrimidine dimers, it causes a broad range of
                                                                                      tremities, develop at a younger age, whereas          other mutations as well (81). Indirect effects of
                                                                                      melanomas on sites that are more frequently           UV radiation must also be considered, because
                                                                                      exposed, such as the face, ears, and neck, de-        the interaction of UV radiation with melanins
                                                                                      velop signiﬁcantly later in life (10, 77). Whole-     generates free radicals, which could act as
                                                                                      genome and whole-exome sequencing studies             secondary mutagens. Data from genetically
                                                                                      have revealed a high burden of mutations, pre-        engineered mouse models have shown that

                                                                                                                                           www.annualreviews.org • The Molecular Pathology of Melanoma   255
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 18 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013    15:9




                                                                                                      MELANOCYTE DEVELOPMENT AND THE TANNING RESPONSE

                                                                                                      Melanocytes are derived from the neural crest. Two developmental pathways give rise
                                                                                                      to melanocyte progenitor cells (140). The dorsolateral pathway generates melanoblasts
                                                                                                      that travel through the mesoderm to colonize the epidermis, mucosa, and hair follicles. A
                                                                                                      second population of neural crest cells gives rise to bipotent precursors of Schwann cells
                                                                                                      and melanocytes that migrate ventromedially to reach the skin. There are differences in the
                                                                                                      signals involved in fate determination and migration of the two developmental pathways;
                                                                                                      END3 signaling plays a major role in the ventromedial pathway.
                                                                                                          After migration is completed, most differentiated melanocytes reside within epithelia,
                                                                                                      primarily in the epidermis and hair follicles of the skin but also in mucosal epithelium. They
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                      are also found in signiﬁcant numbers in the leptomeninges and the inner ear and at lower
                                                                                                      density in many internal organs. The life span and life cycle of melanocytes are not fully
                                                                                                      understood. In hair follicles, the number of melanocytes waxes and wanes with the cycling of
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                      the follicle, and the stem cells to replenish melanocyte populations early in the anagen phase
                                                                                                      reside in the bulge region of the hair follicle (141). These melanocyte stem cells can also
                                                                                                      replenish lost epidermal melanocytes in conditions such as vitiligo. However, the degree
                                                                                                      to which stem cells within the hair follicle contribute to melanocytes of the interfollicular
                                                                                                      epidermis under homeostatic conditions and the kinetics with which they do so remain to
                                                                                                      be determined.
                                                                                                          The main function of differentiated melanocytes is to produce melanin and distribute it
                                                                                                      to surrounding epithelial keratinocytes to protect them from UV radiation. There are two
                                                                                                      chemically distinct types of melanin. One, eumelanin, is black and is the more abundant
                                                                                                      form in dark-skinned people. The other, pheomelanin, contains benzothiazine and ben-
                                                                                                      zothiazole, and its color is more orange. Although pheomelanin is also present in higher
                                                                                                      concentrations in the melanocytes of dark-skinned individuals, its relative abundance is
                                                                                                      much higher in individuals with light complexion, who have lower amounts of eumelanin.
                                                                                                      Eumelanin production is subject to dynamic regulation as part of the tanning response,
                                                                                                      in which activation of MC1R by MSH, synthesized by keratinocytes, stimulates pigment
                                                                                                      synthesis via the induction of the transcription factor MITF (microphthalmia-associated
                                                                                                      transcription factor).



                                                                                                  UVA radiation requires melanin to be present        lipid damage occurs even in the absence of UV
                                                                                                  to induce melanoma formation (82). The              radiation in the normal skin of “redhead” mice
                                                                                                  speciﬁc mutations that induce melanoma              that, due to a loss of MC1R (melanocortin
                                                                                                  formation in this model are not yet known, but      1 receptor) function, produce only pheome-
                                                                                                  the results nonetheless clearly establish that an   lanin. In this model, the BRAF mutations are
                                                                                                  interaction between UV radiation and melanin        pre-engineered so that melanoma formation
                                                                                                  is a causative mechanism. Additional studies        depends on the occurrence of additional, as
                                                                                                  have conﬁrmed and further reﬁned the role of        yet unknown mutations. However, the exper-
                                                                                                  melanin. In a mouse model in which mutant           iment provided additional evidence of the mu-
                                                                                                  BRAFV600E can be conditionally activated            tagenic effect of pheomelanin or an increased
                                                                                                  in melanocytes, melanomas develop only if           pheomelanin-to-eumelanin ratio, which are ex-
                                                                                                  melanin, speciﬁcally pheomelanin, is present        pected to be enhanced under exposure to UV
                                                                                                  (see the sidebar). Signiﬁcant oxidative DNA and     radiation. How the balance of pheomelanin and

                                                                                            256   Bastian
                                                                                                     Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 19 of 35

        PM09CH11-Bastian                                                                       ARI    13 December 2013     15:9




                                                                                      eumelanin affects mutagenesis is not known,           creases, whereas V600K mutations show the
                                                                                      but because the melanosome ultrastructure dif-        opposite pattern, is a puzzle that remains to
                                                                                      fers between light- and dark-skinned individ-         be solved. The early onset and multiplicity
                                                                                                                                                                                                         ROS: reactive oxygen
                                                                                      uals, it has been proposed that eumelanin en-         of nevi with BRAF mutations in some indi-                    species
                                                                                      cases pheomelanin as an antioxidative coating         viduals suggest a genetically determined sus-
                                                                                      in dark-skin melanosomes and that this func-          ceptibility that manifests as a high mutation
                                                                                      tion is impaired in patients with light skin (83,     rate in melanocytes. The odds of mutating one
                                                                                      84). Emerging evidence also suggests that in-         of the single base pairs that can generate the
                                                                                      duction of the DNA-damage response may be             C.1799T>A mutation that results in the V600E
                                                                                      hardwired into the tanning response. Stimu-           allele are exceedingly low, so the presence of
                                                                                      lation of MC1R with melanocyte stimulatory            multiple independent nevi with these mutations
                                                                                      hormone (MSH) not only is the main initia-            on the skin indicates an already high mutation
                                                                                      tor of pigment synthesis in melanocytes but can       burden in normal melanocytes at a young age.
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      also directly activate scavenging of reactive oxy-    In addition to sun exposure in early life, neona-
                                                                                      gen species (ROS) (85).                               tal blue-light therapy for the management of
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                          Most individuals of European descent have         hyperbilirubinemia, which is administrated to
                                                                                      inherited variants in MC1R that blunt the re-         a signiﬁcant proportion of newborns and con-
                                                                                      ceptor’s ability to activate downstream signal-       tains some UVA radiation, increases the num-
                                                                                      ing and to induce tanning in response to binding      ber of nevi (99). Sun protection in children
                                                                                      of MSH. Several loss-of-function variants of          reduces nevus formation (100). The link be-
                                                                                      MC1R are highly associated with red hair, poor        tween sun exposure in early life and nevus and
                                                                                      tanning, freckling of the skin, and increased         melanoma risk has led to increased legislation
                                                                                      melanoma risk (86). Germ-line polymorphism            to restrict access to tanning beds for minors, the
                                                                                      in a range of other genes affecting skin pig-         use of which has been associated with melanoma
                                                                                      mentation, including ASIP, OCA2, SLC45A2,             risk (101).
                                                                                      TYRP1, and TYR, are associated with melanoma              In summary, both the number and the size
                                                                                      risk (51, 87–92), but inherited polymorphisms         of acquired nevi contributing to melanoma risk
                                                                                      in MC1R are probably the most important ge-           can be interpreted in the light of the factors
                                                                                      netic factor among risk alleles that occur at high    outlined above. The number of nevi in an in-
                                                                                      frequency in populations. The risk conveyed by        dividual is proportional to the number of initi-
                                                                                      germ-line variants of MC1R might differ for           ating mutations, which reﬂects the mutational
                                                                                      the various molecular subtypes of melanoma.           burden in melanocytes of the skin. This mu-
                                                                                      In non-CSD melanomas, MC1R variants were              tation burden is a product of cumulative expo-
                                                                                      strongly associated with BRAF mutations in            sure to UV radiation and the host’s defense and
                                                                                      some studies (93, 94) but not in others (95,          repair mechanisms, consisting of the produc-
                                                                                      96). This discrepancy may be due to differ-           tion of melanin and detoxifying ROS as well
                                                                                      ences in the ethnic compositions of the cohorts       as the repair of UV-radiation-mediated DNA
                                                                                      and/or their proportions of melanoma types.           damage.
                                                                                      CSD melanomas have a low frequency of BRAF
                                                                                      mutations. Those that occur are primarily of the      Melanomas on skin with cumulative
                                                                                      V600K rather than V600E type (97). In addi-           sun-induced damage. The second most
                                                                                      tion, BRAF mutations in CSD melanomas are             common type of melanoma in Caucasians
                                                                                      associated with wild-type MC1R alleles (98), in-      arises in areas chronically exposed to the sun,
                                                                                      dicating that any interactions between BRAF           predominantly the face, ears, neck, and lower
                                                                                      and MC1R may be complex.                              extremities. These melanomas tend to arise
                                                                                          The consistent observation that melanocytic       approximately two decades after the peak of
                                                                                      neoplasms with V600E mutations in BRAF have           non-CSD melanomas, typically in individuals
                                                                                      a high frequency early in life that later de-         over 60 years old (10). They are associated

                                                                                                                                           www.annualreviews.org • The Molecular Pathology of Melanoma   257
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 20 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013   15:9




                                                                                                  not with an increased number of acquired            Although little is known about their pathogen-
                                                                                                  nevi but instead with signs of high cumula-         esis, their preference for heavily sun-exposed
                                                                                                  tive exposure to UV radiation, such as solar        sites indicates that UV radiation is a causative
                                                                                                  elastosis and nonmelanoma skin cancers (5,          factor. Most desmoplastic melanomas have a
                                                                                                  102). The genetic alterations in melanomas on       lentiginous component, as in LMM, and whole-
                                                                                                  chronically sun-exposed skin differ from those      genome sequencing studies have revealed a high
                                                                                                  in non-CSD melanomas, as shown in Table 1:          mutation burden with a strong UV signature, as
                                                                                                  CSD melanomas have infrequent BRAF mu-              in CSD melanomas (A.H. Shain, B.C. Bastian,
                                                                                                  tations (more often V600K than V600E) (5,           unpublished observation), which indicates a
                                                                                                  12, 97); inactivating mutations of NF1 (30% of      superﬁcial location for their cell of origin.
                                                                                                  cases) (12); copy-number increase of CCND1
                                                                                                  (20% of cases) (6, 103); activating mutations
                                                                                                  of KIT (∼10% of cases) (104); increased mu-         Acral and Mucosal Melanomas
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                  tational frequencies in TP53 and ARID2 (12);        Melanomas originating from the glabrous
                                                                                                  and differences in the pattern of chromosomal       (non-hair-bearing) skin (Figure 4m) and the
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                  aberrations (6). Their mutation burden is very      nail apparatus have characteristic morphologi-
                                                                                                  high: Somatic mutations number 100,000 or           cal, epidemiological, and genetic features that
                                                                                                  more (49). The most common presentation is          set them aside from other subtypes. They share
                                                                                                  that of LMM, in which a pigmented macule            several features with melanomas originating
                                                                                                  (Figure 4j) that comprises a subtle prolifer-       from mucosal epithelia (mucosal melanomas)
                                                                                                  ation of single intraepidermal melanocytes          and therefore are discussed together. Glabrous
                                                                                                  (Figure 4k) develops, often after many years,       skin, by deﬁnition, lacks hair follicles but has
                                                                                                  a nodular growth with dermal invasion.              eccrine glands. Mucosa lacks either structure,
                                                                                                  However, melanomas on skin with chronic             but may, depending on the site, have mucosal
                                                                                                  sun-induced damage that present as nodular          glands. These differences may be relevant for
                                                                                                  melanomas without an adjacent in situ compo-        the cell of origin of these melanoma types.
                                                                                                  nent show indistinguishable genetic alterations,    The bulge region of the hair follicle harbors
                                                                                                  indicating that they represent an accelerated       melanocyte stem cells in the nonglabrous skin;
                                                                                                  transition from in situ to invasive melanoma        whether an equivalent melanocyte stem cell
                                                                                                  rather than a unique class of melanoma (6).         reservoir exists in glabrous skin is unclear. Acral
                                                                                                                                                      melanomas frequently involve the eccrine sweat
                                                                                                  Desmoplastic         melanomas. Desmoplastic        ducts, and early acral melanoma in situ has a
                                                                                                  melanomas are primarily intradermal prolifera-      characteristic preference to grow around the
                                                                                                  tions of spindled melanocytes with atypical nu-     openings of eccrine sweat ducts along the ridges
                                                                                                  clei that are interspersed at varying density be-   of the dermatoglyphs, a pattern that provides
                                                                                                  tween thickened collagen bundles (Figure 4l).       diagnostic information (106). It remains to be
                                                                                                  They most commonly arise on the chronically         determined whether the apparent tropism of
                                                                                                  sun-exposed skin of the head and neck. Their        acral melanoma to eccrine glands indicates that
                                                                                                  distinctive clinical and genetic characteristics    they harbor the cell of origin or that they play
                                                                                                  indicate that they represent a distinct subtype     other important roles during the early phases
                                                                                                  of melanoma. They lack activating mutations in      of the disease.
                                                                                                  the known melanoma oncogenes BRAF (105),                Acral melanoma and mucosal melanoma
                                                                                                  NRAS, KIT, GNAQ, and GNA11 but have                 often show a lentiginous component, in which
                                                                                                  loss-of-function mutations in NF1 in approxi-       melanocytes are found predominantly as single
                                                                                                  mately 25% of cases (A.H. Shain, B.C. Bastian,      units in the basal layer of the epithelium
                                                                                                  unpublished observation). In 30–40% of cases        (Figure 4n). For this reason, the term acral
                                                                                                  they show growth along nerves, a feature            lentiginous melanoma (ALM) has been em-
                                                                                                  associated with an increased risk of recurrence.    ployed (107). However, the characteristic

                                                                                            258   Bastian
                                                                                                     Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 21 of 35

        PM09CH11-Bastian                                                                       ARI    13 December 2013    15:9




                                                                                      genetic alterations detailed below are found in      types (6, 112). As opposed to those in other
                                                                                      virtually all melanomas presenting on glabrous       solid tumors, in which gene ampliﬁcation
                                                                                      skin, so the term acral melanoma is used             typically arises later during progression, ampli-
                                                                                      here to encompass all traditional melanoma           ﬁcations in acral melanoma are already present
                                                                                      types—ALM, NM, and SSM—that can present              in the earliest detectable phases of the disease
                                                                                      on glabrous skin.                                    (42). The nature of the genomic instability that
                                                                                          As shown in Table 4, acral and mu-               favors gene ampliﬁcations over other mutation
                                                                                      cosal melanomas do not have the dramati-             types remains to be determined.
                                                                                      cally increased frequency in Caucasians that             Although melanocytic nevi are not infre-
                                                                                      melanomas on sun-exposed skin do (108,               quent in acral sites, and can also affect the
                                                                                      109). Acral melanomas arise on relatively sun-       nail apparatus, they do not appear to play a
                                                                                      protected sites and are additionally shielded by     signiﬁcant role as precursors, as they are rarely
                                                                                      a thickened corniﬁed layer or a nail plate. Epi-     found contiguously with acral melanomas.
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      demiologic studies do not indicate an increase       Limited information is available on the somatic
                                                                                      in incidence with latitude or degree of sun ex-      mutations in acral nevi, but KIT mutations have
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      posure. These ﬁndings make UV radiation an           not been found (113). Similarly, nevi are not
                                                                                      unlikely pathogenetic factor, a conclusion sup-      found in association with mucosal melanomas.
                                                                                      ported by whole-genome sequencing studies,           Instead, the earliest detectable manifestation of
                                                                                      which do not reveal the high degree of UV-           acral and mucosal melanomas is melanoma in
                                                                                      signature mutations found in melanomas origi-        situ, in which a subtle intraepithelial prolifera-
                                                                                      nating from the nonglabrous skin (12, 49). Mu-       tion of single melanocytes with enlarged nuclei
                                                                                      cosal melanomas (Figure 4o) primarily involve        and uneven and thickened dendrites is present,
                                                                                      the mucosa of the anogenital region, nasal cav-      often extending over a considerable distance.
                                                                                      ity, and paranasal sinuses, but they can occur in    Studies in acral melanoma that use ﬂuorescence
                                                                                      all mucosal sites (110).                             in situ hybridization revealed individual, evenly
                                                                                          The spectrum of somatic mutations in             spaced melanocytes, which appear morpho-
                                                                                      acral and mucosal melanomas differs from             logically normal but are genetically aberrant,
                                                                                      that in melanomas on sun-exposed sites. In           colonizing stretches of apparently normal
                                                                                      acral melanoma, mutations in BRAF occur              skin, up to 1 cm wide, immediately adjacent
                                                                                      in 15% of cases, much less frequently than           to obvious melanoma in situ. These so-called
                                                                                      they do in non-CSD melanomas. They are               ﬁeld cells share the same ampliﬁcations as the
                                                                                      absent in mucosal melanoma. Activating               histopathologically apparent melanoma cells,
                                                                                      mutations or ampliﬁcations of wild-type KIT          albeit often at lower copy number, indicating
                                                                                      are found in 15–40% of acral and mucosal             that they are genetically not as evolved and
                                                                                      melanomas, and approximately 15% have                represent an earlier progression phase (42,
                                                                                      NRAS mutations (49, 104, 111). A unique              43). Preliminary studies suggest that KIT
                                                                                      feature of acral and mucosal melanomas is            mutations may arise early and are followed
                                                                                      the high frequency of gene ampliﬁcations             by ampliﬁcation of CCND1, and subsequently
                                                                                      throughout the genome (42). Most acral               hTERT, which coincides with a substantial
                                                                                      melanomas have multiple (ﬁve, on average)            increase in the neoplastic cell population (43).
                                                                                      focused gene ampliﬁcations, most commonly            This ﬁnding is consistent with experimental
                                                                                      involving the loci that include CCND1                studies, in which mutant KIT primarily induces
                                                                                      (11q13), hTERT (5p15), CDK4 (12q14),                 migration and survival rather than signiﬁcant
                                                                                      RICTOR (5p13), and KIT and PDGFRA (4q12)             cell proliferation (114, 115). Accordingly, KIT
                                                                                      (6, 12, 42). Mucosal melanomas share this high       mutations may differ from BRAF mutations in
                                                                                      frequency of ampliﬁcations, but the frequency        that they are not sufﬁcient to allow proliferation
                                                                                      at individual loci differs, which may indicate       signiﬁcant enough to result in an equivalent
                                                                                      biological differences between these melanoma        to the nevi observed with BRAF mutations.

                                                                                                                                          www.annualreviews.org • The Molecular Pathology of Melanoma   259
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 22 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013    15:9




                                                                                                  The relatively high frequency of CCND1               neurocutaneous melanosis, can develop severe
                                                                                                  ampliﬁcations in these melanoma types may            or even lethal compression symptoms of vi-
                                                                                                  indicate that additional genetic alterations         tal CNS structures. On the skin, congenital
                                                                                                  that drive proliferation may be required. A          nevi often show marked hypertrichosis with
                                                                                                  low to moderate frequency of KIT mutations           hyperpigmented terminal hairs (Figure 5b),
                                                                                                  is common to acral, mucosal, and CSD                 whereas acquired nevi do not. Their constituent
                                                                                                  melanomas, which tend to share an often              melanocytes are also found in deeper structures
                                                                                                  extensive lentiginous growth phase that pro-         of the skin and beyond, occasionally involving
                                                                                                  gresses slowly, often over many years, before        deep soft tissue and muscle. Large and giant
                                                                                                  invasive melanoma develops.                          congenital nevi frequently present with satellite
                                                                                                      The role of KIT in melanoma is complex;          lesions—discrete, morphologically similar, but
                                                                                                  it inhibits proliferation or cell survival in cer-   smaller nevi elsewhere on the skin (Figure 5a).
                                                                                                  tain settings and was therefore was originally       Of patients with large or giant congenital nevi,
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                  considered to play a tumor-suppressive role in       2–3% develop melanomas, 70% of which de-
                                                                                                  melanoma. This interpretation was based on           velop before puberty. Melanomas can develop
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                  the observations that KIT protein levels decline     within any tissue involved by the nevus, and risk
                                                                                                  from in situ to invasive components and that         increases with the size and cellularity of the ne-
                                                                                                  forced expression of KIT in melanoma cell lines      vus (118). Primarily in neonates and mostly in
                                                                                                  decreases their ability to proliferate and/or sur-   giant congenital nevi, rapidly proliferating nod-
                                                                                                  vive (116). However, in certain other types of       ules can develop, which can reach several cen-
                                                                                                  melanocytic neoplasms, KIT clearly acts as an        timeters in diameter, can show an increased mi-
                                                                                                  oncogene: Patients whose melanomas harbor            totic rate, and can be difﬁcult to histologically
                                                                                                  activating mutations in KIT can have dramatic        distinguish from melanoma (119). These pro-
                                                                                                  responses to KIT inhibitors (117).                   liferating nodules have characteristic chromo-
                                                                                                                                                       somal aberrations that entail gains and losses
                                                                                                                                                       of multiple entire chromosomes, rather than
                                                                                                  MELANOCYTIC NEOPLASMS                                the copy-number changes involving chromo-
                                                                                                  ORIGINATING FROM                                     some fragments that are commonly observed in
                                                                                                  MELANOCYTES NOT                                      melanomas (120). This pattern of aberrations
                                                                                                  ASSOCIATED WITH EPITHELIA                            suggests a chromosome segregation defect in
                                                                                                                                                       the constituent melanocytes. The proliferating
                                                                                                  Congenital Nevi
                                                                                                                                                       nodules are not considered malignant as they
                                                                                                  Nevi that arise in utero are termed congenital       frequently regress spontaneously.
                                                                                                  melanocytic nevi. These, by deﬁnition, develop           In contrast to acquired nevi, in which BRAF
                                                                                                  in the absence of UV radiation. However, the         mutations predominate, large and giant con-
                                                                                                  deﬁnition is often extended to include nevi that     genital nevi carry NRAS mutations in more than
                                                                                                  arise shortly after birth. Congenital nevi have      80% of cases (121). In patients with satellite
                                                                                                  several distinctive features that set them apart     lesions, the same NRAS mutations are shared
                                                                                                  from acquired nevi. They tend to be signiﬁ-          among anatomically separate lesions, which
                                                                                                  cantly larger and can cover extensive portions       indicates that they originate from a common
                                                                                                  of the body surface (Figure 5a). During child-       ancestor (122). The clonal relationship between
                                                                                                  hood and adolescence, they increase in size pro-     discrete lesions indicates that the mutated pro-
                                                                                                  portionally with the body area. They are termed      genitor cells can move apart and found anatom-
                                                                                                  large or giant congenital melanocytic nevi when      ically separated, discrete lesions. Satellites are
                                                                                                  their predicted size at adulthood exceeds 20         typically present at birth, and they continue to
                                                                                                  or 60 cm, respectively. These larger congeni-        develop until age ﬁve; their continued emer-
                                                                                                  tal nevi can also involve extracutaneous sites,      gence is linked to the risk of developing neu-
                                                                                                  including the CNS. This condition, known as          rocutaneous melanosis (123). These ﬁndings

                                                                                            260   Bastian
                                                                                                       Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 23 of 35

        PM09CH11-Bastian                                                                         ARI     13 December 2013    15:9




                                                                                                  a                    b                   c                                            d




                                                                                                  eyt~                                          f                                                g
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                  h                                             i                                 j




                                                                                                  k                                 l                                   m




                                                                                      Figure 5
                                                                                      Clinical and histologic presentations of melanocytic neoplasms originating from melanocytes not associated with epithelial structures.
                                                                                      (a) Giant congenital nevus with multiple satellite lesions. (b) Small congenital nevus with hypertrichosis. (c) Dense proliferation of
                                                                                      melanocytes in the dermis. The superﬁcial melanocytes are hyperpigmented. (d ) Blue nevus: proliferation of pigmented melanocytes in
                                                                                      the dermis interspersed with pigment-laden macrophages (melanophages). (e) Blue nevus on the scalp. ( f ) Melanocytoma of the central
                                                                                      nervous system: hyperdense mass in the cerebellum. ( g) Nevus of Ota: segmental hyperpigmentation in the innervation segment of the
                                                                                      ﬁrst branch of the trigeminus nerve. (h) Nevus of Ota: hyperpigmentation of the conjunctiva due to increased numbers of melanocytes.
                                                                                      (i ) Nevus of Ota: subtle increase of spindled melanocytes in the dermis, shown at higher magniﬁcation in the inset at the bottom right.
                                                                                      ( j ) Melanocytoma: proliferation of epithelioid pigmented melanocytes interspersed with melanophages. (k) Fundoscopic view of a
                                                                                      uveal melanoma. (l ) Uveal melanoma growing as a mushroom-shaped tumor that detaches the retina. (m) Uveal melanoma:
                                                                                      proliferation of atypical epithelioid pigmented melanocytes interspersed with melanophages.




                                                                                                                                            www.annualreviews.org • The Molecular Pathology of Melanoma   261
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 24 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013    15:9




                                                                                                  indicate that satellites form from descendants         medial pathway (see the sidebar) (127). Lesions
                                                                                                  of a single mutated progenitor cell that move          with prominent areas of Schwann cell differ-
                                                                                                  along the axis of the neural crest and obtain          entiation are termed neurocristic hamartomas.
                                                                                                  access to different segments, from which they              The term blue nevus, in the strict sense,
                                                                                                  migrate and clonally expand. The founding              refers to discrete, nonsegmental lesions that can
                                                                                                  NRAS mutation results in an expanded progen-           vary in size from less than a centimeter to sev-
                                                                                                  itor pool that exceeds the receiving capacity of       eral centimeters in congenital lesions. Blue nevi
                                                                                                  the destination epithelia, so that excess cells pile   express a range of cellularity, from paucicellu-
                                                                                                  up in the dermis and other tissues along the way       lar lesions similar to dermal melanocytoses to
                                                                                                  (Figure 5c). A similar phenomenon occurs               highly cellular nodules referred to as cellular
                                                                                                  with hypermorphic mutations in GNAQ                    blue nevi.
                                                                                                  and GNA11 in mouse models (124). Other                     The molecular characteristics shared
                                                                                                  oncogenic alterations reported in congenital           among neoplasms of this family are somatic
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                  nevi involve kinase fusions of BRAF, which             mutations of GNAQ or GNA11, two closely
                                                                                                  have been reported in individual cases of              related α-subunits of the Gαq family (20, 21).
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                  congenital nevi (125). Patients with larger            Mutations in GNAQ and GNA11 occur at the
                                                                                                  congenital nevi are also at increased risk for         glutamine at position 209 or, in approximately
                                                                                                  other neoplasms, including liposarcomas and            5% of cases, at the arginine at position 183.
                                                                                                  rhabdomyosarcomas, which indicates that the            The Q209 mutations completely abrogate the
                                                                                                  cell of origin may retain pluripotency.                subunits’ GTPase activity, locking them in
                                                                                                                                                         a GTP-bound, constitutively activated state.
                                                                                                                                                         The R183 mutations maintain some residual
                                                                                                  Blue Nevi and Related Neoplasms                        enzymatic activity and thus are comparatively
                                                                                                  Blue nevi comprise a group of neoplasms                weakly activating. Mutations in these genes
                                                                                                  characterized by the proliferation of dendritic,       occur in a mutually exclusive pattern and are
                                                                                                  spindled, ovoid, or epithelioid melanocytes            found in the majority of blue nevi, including
                                                                                                  in tissues without any signiﬁcant epithelial           the segmental dermal melanocytoses. GNAQ
                                                                                                  involvement (Figure 5d ) (126). Although               and GNA11 convey signals from a broad
                                                                                                  most involve the skin (Figure 5e), they can            range of G protein–coupled receptors. In
                                                                                                  be encountered in many other organs, such as           melanocytes, endothelin receptors utilize Gαq
                                                                                                  the lung, intestinal tract, prostate, and CNS          family members. Because endothelin signaling
                                                                                                  (Figure 5f ), where they are called melanocy-          is critical for melanocyte development, in
                                                                                                  tomas. Blue nevi can be acquired or congenital.        particular for melanocytes developing through
                                                                                                  The latter category includes a range of con-           the ventromedial pathway, the mutations likely
                                                                                                  ditions, including Mongolian spot, nevus of            simulate sustained endothelin signaling. To
                                                                                                  Ito, and nevus of Ota (Figure 5g), all of which        date, recurrent mutations in these genes have
                                                                                                  present as hyperpigmented patches compris-             not been found in other neoplastic condi-
                                                                                                  ing paucicellular proliferations of pigmented          tions. Their downstream effectors include
                                                                                                  melanocytes in the dermis (Figure 5h). Because         phospholipase C, which releases two potent
                                                                                                  blue nevi spare the epidermis, they are also           second messengers (diacylglycerol and inositol
                                                                                                  referred to as dermal melanocytoses. Nevi of           3-phosphate) from membrane phospholipids,
                                                                                                  Ota and Ito have a segmental pattern involving         which activate protein kinase C, the MAP
                                                                                                  branches of the trigeminal nerve and cervical          kinase pathway, and other signaling cascades.
                                                                                                  nerves, respectively. Their distribution along             Blue nevi can also arise as part of Carney’s
                                                                                                  innervation segments and their cell morphol-           complex, a tumor predisposition syndrome
                                                                                                  ogy hint at a close relationship with Schwann          caused by germ-line loss-of-function mutations
                                                                                                  cells, supporting the view that they arise from        in PRKAR1A, one of the two regulatory sub-
                                                                                                  melanocytes that develop through the ventro-           units of protein kinase A (PKA), resulting

                                                                                            262   Bastian
                                                                                                     Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 25 of 35

        PM09CH11-Bastian                                                                       ARI    13 December 2013     15:9




                                                                                      in increased PKA activity (128). Blue                 of all melanomas in the United States. Unlike
                                                                                      nevi in individuals with Carney’s complex             that of melanomas on the skin, its incidence
                                                                                      often are composed of epithelioid melanocytes.        has been stable, at approximately 5 per million
                                                                                      The spectrum of somatic mutations in blue             (133). With 10-year survival rates at 50%, it
                                                                                      nevi arising in the context of Carney’s complex       ranks among the most lethal presentations of
                                                                                      is currently not known.                               melanoma. The cells of origin are interstitial
                                                                                          As with other melanocytic nevi, blue nevi         melanocytes that are found abundantly in
                                                                                      have a malignant counterpart, referred to as          the choroid, ciliary body, and iris of the eye,
                                                                                      blue nevus–like melanoma or sometimes, self-          which together comprise the uveal tract. They
                                                                                      contradictorily, as malignant blue nevus. These       are neural crest derived, as opposed to the
                                                                                      melanomas can arise within blue nevi as a             pigmented cells of the retinal pigment ep-
                                                                                      contiguous, morphologically benign lesion or          ithelium, which are derived from the anterior
                                                                                      can occur de novo. Although blue nevus–like           neural plate. Unlike melanocytes of the skin,
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      melanomas are rare, blue nevi are also much           uveal melanocytes do not reside within an
                                                                                      less frequent than acquired nevi, and the ratio of    epithelium.
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      benign to malignant lesions may be within the             Clinical and histopathological evidence sug-
                                                                                      range of that in other categories. The genetic al-    gests that most uveal melanomas arise from
                                                                                      terations in blue nevus–like melanoma have not        uveal nevi. The prevalence of uveal nevi is
                                                                                      been systematically studied but have similarities     between 4.6% and 7.9% in Caucasians, and
                                                                                      with those in blue nevi and uveal melanoma,           on the basis of the number of reported uveal
                                                                                      such as frequent mutations in GNAQ or GNA11           melanomas, the risk of transformation has been
                                                                                      and losses of chromosome 3 (21, 129). Blue            estimated to be 1 in 8,845 nevi per year (134).
                                                                                      nevus–like melanomas also share with uveal            Mutations in GNAQ or GNA11 occur in ap-
                                                                                      melanoma a propensity to metastasize to the           proximately 85% of uveal melanomas and are
                                                                                      liver and bone (130).                                 mutually exclusive. They are considered early
                                                                                                                                            events, because they are not associated with out-
                                                                                                                                            come and can already be detected in uveal nevi
                                                                                      Melanocytoma of the Central                           (21). Loss-of-function mutations in the deu-
                                                                                      Nervous System                                        biquitinase BAP1 are found in 49% of uveal
                                                                                      Melanocytomas of the CNS are primary                  melanomas, and the frequency is signiﬁcantly
                                                                                      melanocytic neoplasms that arise from                 higher (85%) in tumors that become metastatic
                                                                                      autochthonous melanocytes of the lep-                 (60). A major selective force for the frequent
                                                                                      tomeninges and are typically discovered when          loss of chromosome 3, a strong negative prog-
                                                                                      they cause focal neurological symptoms by             nostic indicator in uveal melanoma (135), is
                                                                                      impinging on critical structures. They have           the elimination of the remaining wild-type al-
                                                                                      strong morphological similarities to the              lele of BAP1. The precise mechanisms under-
                                                                                      spectrum of blue nevi described above and,            lying how elimination of BAP1 function pro-
                                                                                      like blue nevi, frequently harbor mutations           motes uveal melanoma growth are not fully
                                                                                      of GNAQ or GNA11 (131). Similarly to                  understood. BAP1 is a nuclear deubiquitinase
                                                                                      blue nevi, melanocytomas have a malignant             that interacts with several proteins involved
                                                                                      counterpart with morphological features               in chromatin modiﬁcation, including HCF1,
                                                                                      similar to those of blue nevus–like melanoma          UDP-glucose-dependent OGT, and the Poly-
                                                                                      (132).                                                comb group proteins ASXL1 and ASXL2.
                                                                                                                                            The disruption of this complex by loss of
                                                                                                                                            BAP1 is thought to result in altered histone
                                                                                      Uveal Melanoma                                        modiﬁcations and a deregulated gene expres-
                                                                                      Uveal melanoma is the most common intraoc-            sion pattern (136). Gene expression proﬁling
                                                                                      ular cancer and accounts for approximately 5%         of uveal melanomas identiﬁed two separate

                                                                                                                                           www.annualreviews.org • The Molecular Pathology of Melanoma   263
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 26 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013   15:9




                                                                                                  classes. Class 1 tumors have a better progno-       by a dominant-negative effect. In zebra ﬁsh,
                                                                                                  sis, whereas class 2 tumors have a signiﬁcantly     germ-line loss-of-function mutations of SF3B1
                                                                                                  increased risk of metastasis. The latter pattern    result in a pigmentation phenotype caused by
                                                                                                  is closely associated with BAP1 loss and may be     a failure of neural crest development. Loss of
                                                                                                  a direct consequence of the ensuing epigenetic      SF3B1 in this model leads to missplicing of
                                                                                                  deregulation (137).                                 critical neural crest transcription factors such
                                                                                                      Another gene that is recurrently mutated in     as SOX10 and TFAP2A. Re-expression of
                                                                                                  uveal melanoma is the splicing factor SF3B1.        properly spliced versions of these proteins can
                                                                                                  Mutations in this gene occur in 19% of uveal        rescue the neural crest defect (139). Although
                                                                                                  melanomas, primarily in class 1 tumors, and         the link between SF3B1 function and neural
                                                                                                  thus primarily affect melanomas without             crest development is intriguing, the speciﬁc
                                                                                                  BAP1 mutations (138). These mutations affect        SF3B1 mutations found in uveal melanoma do
                                                                                                  codon 625 and are typically heterozygous. It        not appear to be associated with missplicing
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                  remains to be determined whether their effect       of any of these speciﬁc transcription factors
                                                                                                  is caused by gained or altered function or          (138).
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                      SUMMARY POINTS
                                                                                                     1. There are multiple distinct categories of melanocytic neoplasms that differ in clinical and
                                                                                                        histologic presentation, cell of origin, age of onset, ethnic variation, pathogenetic role of
                                                                                                        UV radiation, predisposing germ-line alterations, patterns of somatic mutations, type of
                                                                                                        genomic instability, and preferential sites of metastasis.
                                                                                                     2. Melanocytic neoplasms are initiated by somatic mutations that activate oncogenes. These
                                                                                                        mutations are not sufﬁcient to form melanoma but in some categories of melanocytic
                                                                                                        neoplasia induce benign neoplasms, termed melanocytic nevi. The proliferation of
                                                                                                        melanocytes within nevi is constrained by a multiplicity of factors, including cell cycle
                                                                                                        checkpoints, telomere length, secreted factors, and the immune system. Some melanoma
                                                                                                        categories do not have a distinctively recognizable benign precursor stage.
                                                                                                     3. Subsequent genetic alterations override the tumor-suppressive mechanisms that restrain
                                                                                                        tumor cell populations with imitating oncogenic alterations and lead to the progressive
                                                                                                        evolution of cells with an increasingly malignant phenotype. The subsequent genetic
                                                                                                        alterations differ among categories of melanocytic neoplasms.
                                                                                                     4. In concert, the somatic mutations disrupt essential signaling pathways controlling
                                                                                                        cell proliferation, growth, motility, stromal interactions, differentiation status, and
                                                                                                        interaction with the immune system, giving rise to distinct phenotypic presentations of
                                                                                                        neoplasms.
                                                                                                     5. Melanomas on the sun-exposed skin harbor a high burden of somatic mutations with the
                                                                                                        signature of UV radiation and begin as an intraepidermal growth, indicating that they
                                                                                                        arise from melanocytes within the epidermis.
                                                                                                     6. Melanomas of the uveal tract of the eye and intradermal melanocytic proliferations such
                                                                                                        as blue nevi and related neoplasms arise from melanocytes not associated with epithelia
                                                                                                        and have distinct sets of genetic alterations.
                                                                                                     7. UV radiation can cause mutations by direct interaction with DNA or indirectly through
                                                                                                        the generation of ROS. An increased ratio of pheomelanin to eumelanin may increase
                                                                                                        the mutation rate via ROS and thereby increase melanoma risk.


                                                                                            264   Bastian
                                                                                                      Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 27 of 35

        PM09CH11-Bastian                                                                       ARI     13 December 2013      15:9




                                                                                         8. Separating categories of melanocytic neoplasms on the basis of reproducible associa-
                                                                                            tions between pathogenetically relevant genetic alterations and clinical phenotypes leads
                                                                                            to an improved disease classiﬁcation, which will facilitate future research and clinical
                                                                                            management.



                                                                                      DISCLOSURE STATEMENT
                                                                                      The author is not aware of any afﬁliations, memberships, funding, or ﬁnancial holdings that might
                                                                                      be perceived as affecting the objectivity of this review.
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      ACKNOWLEDGMENTS
                                                                                      This work was supported by NIH grants R01-CA131524, R01-CA142873, and P01-CA025874. I
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      would like to thank Drs. Daniel Pinkel, Philip LeBoit, Iwei Yeh, Hunter Shain, Thomas Botton,
                                                                                      and Scott Dalton for critically reading the manuscript and providing helpful suggestions and Drs.
                                                                                      Marc Rosenblum and David Abramson and the Department of Dermatology of the University
                                                                                      of Würzburg, Germany, for providing clinical images. The amount of literature on this topic is
                                                                                      enormous, and I apologize to my colleagues whose works I did not cite because of space limitations.


                                                                                      LITERATURE CITED
                                                                                        1. LeBoit PE, Burg G, Weedon D, Sarasin A, eds. 2006. World Health Organization Classiﬁcation of Tumours:
                                                                                           Pathology and Genetics of Skin Tumours. Lyon, Fr.: IARC Press. http://www.iarc.fr/en/publications/
                                                                                           pdfs-online/pat-gen/bb6/
                                                                                        2. Clark WH, Elder DE, Van Horn M. 1986. The biologic forms of malignant melanoma. Hum. Pathol.
                                                                                           17:443–50
                                                                                        3. Weyers W, Euler M, Diaz-Cascajo C, Schill WB, Bonczkowitz M. 1999. Classiﬁcation of cutaneous
                                                                                           malignant melanoma: a reassessment of histopathologic criteria for the distinction of different types.
                                                                                           Cancer 86:288–99
                                                                                        4. Davies H, Bignell GR, Cox C, Stephens P, Edkins S, et al. 2002. Mutations of the BRAF gene in human
                                                                                           cancer. Nature 417:949–54
                                                                                        5. Maldonado JL, Fridlyand J, Patel H, Jain AN, Busam K, et al. 2003. Determinants of BRAF mutations
                                                                                           in primary melanoma. J. Natl. Cancer Inst. 95:1878–90
                                                                                        6. Curtin JA, Fridlyand J, Kageshita T, Patel HN, Busam KJ, et al. 2005. Distinct sets of genetic alterations
                                                                                           in melanoma. N. Engl. J. Med. 353:2135–47
                                                                                        7. Viros A, Fridlyand J, Bauer J, Lasithiotakis K, Garbe C, et al. 2008. Improving melanoma classiﬁcation
                                                                                           by integrating genetic and morphologic features. PLoS Med. 5:e120
                                                                                        8. Liu W, Kelly JW, Trivett M, Murray WK, Dowling JP, et al. 2007. Distinct clinical and pathological
                                                                                           features are associated with the BRAFT1799A(V600E) mutation in primary melanoma. J. Investig. Dermatol.
                                                                                           127:900–5
                                                                                        9. Purdue MP, From L, Armstrong BK, Kricker A, Gallagher RP, et al. 2005. Etiologic and other factors
                                                                                           predicting nevus-associated cutaneous malignant melanoma. Cancer Epidemiol. Biomark. Prev. 14:2015–
                                                                                           22
                                                                                       10. Lachiewicz AM, Berwick M, Wiggins CL, Thomas NE. 2008. Epidemiologic support for melanoma het-
                                                                                           erogeneity using the surveillance, epidemiology, and end results program. J. Investig. Dermatol. 128:243–
                                                                                           45
                                                                                       11. Tsao H, Goel V, Wu H, Yang G, Haluska FG. 2004. Genetic interaction between NRAS and BRAF
                                                                                           mutations and PTEN/MMAC1 inactivation in melanoma. J. Investig. Dermatol. 122:337–41


                                                                                                                                             www.annualreviews.org • The Molecular Pathology of Melanoma   265
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 28 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013    15:9




                                                                                                   12. Krauthammer M, Kong Y, Ha BH, Evans P, Bacchiocchi A, et al. 2012. Exome sequencing identiﬁes
                                                                                                       recurrent somatic RAC1 mutations in melanoma. Nat. Genet. 44:1006–14
                                                                                                   13. Whiteman DC, Watt P, Purdie DM, Hughes MC, Hayward NK, Green AC. 2003. Melanocytic nevi,
                                                                                                       solar keratoses, and divergent pathways to cutaneous melanoma. J. Natl. Cancer Inst. 95:806–12
                                                                                                   14. Pollock PM, Harper UL, Hansen KS, Yudt LM, Stark M, et al. 2003. High frequency of BRAF mutations
                                                                                                       in nevi. Nat. Genet. 33:19–20
                                                                                                   15. Lin J, Takata M, Murata H, Goto Y, Kido K, et al. 2009. Polyclonality of BRAF mutations in acquired
                                                                                                       melanocytic nevi. J. Natl. Cancer Inst. 101:1423–27
                                                                                                   16. Yancovitz M, Litterman A, Yoon J, Ng E, Shapiro RL, et al. 2012. Intra- and inter-tumor heterogeneity
                                                                                                       of BRAFV600E mutations in primary and metastatic melanoma. PLoS ONE 7:e29336
                                                                                                   17. Yeh I, von Deimling A, Bastian BC. 2013. Clonal BRAF mutations in melanocytic nevi and initiating
                                                                                                       role of BRAF in melanocytic neoplasia. J. Natl. Cancer Inst. 105:917–19
                                                                                                   18. Carr J, Mackie RM. 1994. Point mutations in the N-ras oncogene in malignant melanoma and congenital
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                       naevi. Br. J. Dermatol. 131:72–77
                                                                                                   19. Bastian BC, LeBoit PE, Pinkel D. 2000. Mutations and copy number increase of HRAS in Spitz nevi
                                                                                                       with distinctive histopathological features. Am. J. Pathol. 157:967–72
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                   20. Van Raamsdonk CD, Bezrookove V, Green G, Bauer J, Gaugler L, et al. 2009. Frequent somatic
                                                                                                       mutations of GNAQ in uveal melanoma and blue naevi. Nature 457:599–602
                                                                                                   21. Van Raamsdonk CD, Griewank KG, Crosby MB, Garrido MC, Vemula S, et al. 2010. Mutations in
                                                                                                       GNA11 in uveal melanoma. N. Engl. J. Med. 363:2191–99
                                                                                                   22. Michaloglou C, Vredeveld LCW, Soengas MS, Denoyelle C, Kuilman T, et al. 2005. BRAFE600 -
                                                                                                       associated senescence-like cell cycle arrest of human naevi. Nature 436:720–24
                                                                                                   23. Tran SL, Haferkamp S, Scurr LL, Gowrishankar K, Becker TM, et al. 2012. Absence of distinguishing
                                                                                                       senescence traits in human melanocytic nevi. J. Investig. Dermatol. 132:2226–34
                                                                                                   24. Kuilman T, Michaloglou C, Mooi WJ, Peeper DS. 2010. The essence of senescence. Genes Dev. 24:2463–
                                                                                                       79
                                                                                                   25. Kamijo T, Zindy F, Roussel MF, Quelle DE, Downing JR, et al. 1997. Tumor suppression at the mouse
                                                                                                       INK4a locus mediated by the alternative reading frame product p19ARF . Cell 91:649–59
                                                                                                   26. Serrano M, Lin AW, McCurrach ME, Beach D, Lowe SW. 1997. Oncogenic ras provokes premature
                                                                                                       cell senescence associated with accumulation of p53 and p16INK4a . Cell 88:593–602
                                                                                                   27. Kamb A. 1994. Role of a cell cycle regulator in hereditary and sporadic cancer. Cold Spring Harb. Symp.
                                                                                                       Quant. Biol. 59:39–47
                                                                                                   28. Hussussian CJ, Struewing JP, Goldstein AM, Higgins PA, Ally DS, et al. 1994. Germline p16 mutations
                                                                                                       in familial melanoma. Nat. Genet. 8:15–21
                                                                                                   29. FitzGerald MG, Harkin DP, Silva-Arrieta S, MacDonald DJ, Lucchina LC, et al. 1996. Prevalence
                                                                                                       of germ-line mutations in p16, p19ARF, and CDK4 in familial melanoma: analysis of a clinic-based
                                                                                                       population. Proc. Natl. Acad. Sci. USA 93:8541–45
                                                                                                   30. Goldstein AM, Chan M, Harland M, Gillanders EM, Hayward NK, et al. 2006. High-risk melanoma
                                                                                                       susceptibility genes and pancreatic cancer, neural system tumors, and uveal melanoma across GenoMEL.
                                                                                                       Cancer Res. 66:9818–28
                                                                                                   31. Zuo L, Weger J, Yang Q, Goldstein AM, Tucker MA, et al. 1996. Germline mutations in the p16INK4a
                                                                                                       binding domain of CDK4 in familial melanoma. Nat. Genet. 12:97–99
                                                                                                   32. Randerson-Moor JA, Harland M, Williams S, Cuthbert-Heavens D, Sheridan E, et al. 2001. A germline
                                                                                                       deletion of p14ARF but not CDKN2A in a melanoma–neural system tumour syndrome family. Hum. Mol.
                                                                                                       Genet. 10:55–62
                                                                                                   33. Florell SR, Meyer LJ, Boucher KM, Porter-Gill PA, Hart M, et al. 2004. Longitudinal assessment of
                                                                                                       the nevus phenotype in a melanoma kindred. J. Investig. Dermatol. 123:576–82
                                                                                                   34. Bishop JAN, Wachsmuth RC, Harland M, Bataille V, Pinney E, et al. 2000. Genotype/phenotype
                                                                                                       and penetrance studies in melanoma families with germline CDKN2A mutations. J. Investig. Dermatol.
                                                                                                       114:28–33
                                                                                                   35. Gorgoulis VG, Vassiliou L-VF, Karakaidos P, Zacharatos P, Kotsinas A, et al. 2005. Activation of the
                                                                                                       DNA damage checkpoint and genomic instability in human precancerous lesions. Nature 434:907–13


                                                                                            266   Bastian
                                                                                                     Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 29 of 35

        PM09CH11-Bastian                                                                      ARI     13 December 2013     15:9




                                                                                      36. Bastian BC, Olshen AB, LeBoit PE, Pinkel D. 2003. Classifying melanocytic tumors based on DNA
                                                                                          copy number changes. Am. J. Pathol. 163:1765–70
                                                                                      37. Aird KM, Zhang G, Li H, Tu Z, Bitler BG, et al. 2013. Suppression of nucleotide metabolism underlies
                                                                                          the establishment and maintenance of oncogene-induced senescence. Cell Rep. 3:1252–65
                                                                                      38. Kuilman T, Michaloglou C, Vredeveld LCW, Douma S, van Doorn R, et al. 2008. Oncogene-induced
                                                                                          senescence relayed by an interleukin-dependent inﬂammatory network. Cell 133:1019–31
                                                                                      39. Maldonado JL, Timmerman L, Fridlyand J, Bastian BC. 2004. Mechanisms of cell-cycle arrest in Spitz
                                                                                          nevi with constitutive activation of the MAP-kinase pathway. Am. J. Pathol. 164:1783–87
                                                                                      40. Ramirez RD, D’Atri S, Pagani E, Faraggiana T, Lacal PM, et al. 1999. Progressive increase in telomerase
                                                                                          activity from benign melanocytic conditions to malignant melanoma. Neoplasia 1:42–49
                                                                                      41. Rudolph P, Schubert C, Tamm S, Heidorn K, Hauschild A, et al. 2000. Telomerase activity in
                                                                                          melanocytic lesions: a potential marker of tumor biology. Am. J. Pathol. 156:1425–32
                                                                                      42. Bastian BC, Kashani-Sabet M, Hamm H, Godfrey T, Moore DH, et al. 2000. Gene ampliﬁcations
                                                                                          characterize acral melanoma and permit the detection of occult tumor cells in the surrounding skin.
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                          Cancer Res. 60:1968–73
                                                                                      43. North JP, Kageshita T, Pinkel D, LeBoit PE, Bastian BC. 2008. Distribution and signiﬁcance of occult
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                          intraepidermal tumor cells surrounding primary melanoma. J. Investig. Dermatol. 128:2024–30
                                                                                      44. Horn S, Figl A, Rachakonda PS, Fischer C, Sucker A, et al. 2013. TERT promoter mutations in familial
                                                                                          and sporadic melanoma. Science 339:959–61
                                                                                      45. Huang FW, Hodis E, Xu MJ, Kryukov GV, Chin L, Garraway LA. 2013. Highly recurrent TERT
                                                                                          promoter mutations in human melanoma. Science 339:957–59
                                                                                      46. Bastian BC. 2003. Hypothesis: a role for telomere crisis in spontaneous regression of melanoma. Arch.
                                                                                          Dermatol. 139:667–68
                                                                                      47. Sekulic A, Colgan MB, Davis MDP, DiCaudo DJ, Pittelkow MR. 2010. Activating BRAF mutations in
                                                                                          eruptive melanocytic naevi. Br. J. Dermatol. 163:1095–98
                                                                                      48. Kang T-W, Yevsa T, Woller N, Hoenicke L, Wuestefeld T, et al. 2011. Senescence surveillance of
                                                                                          pre-malignant hepatocytes limits liver cancer development. Nature 479:547–51
                                                                                      49. Hodis E, Watson IR, Kryukov GV, Arold ST, Imielinski M, et al. 2012. A landscape of driver mutations
                                                                                          in melanoma. Cell 150:251–63
                                                                                      50. Ceol CJ, Houvras Y, Jane-Valbuena J, Bilodeau S, Orlando DA, et al. 2011. The histone methyltransferase
                                                                                          SETDB1 is recurrently ampliﬁed in melanoma and accelerates its onset. Nature 471:513–17
                                                                                      51. MacGregor S, Montgomery GW, Liu JZ, Zhao ZZ, Henders AK, et al. 2011. Genome-wide association
                                                                                          study identiﬁes a new melanoma susceptibility locus at 1q21.3. Nat. Genet. 43:1114–18
                                                                                      52. McHugh JB, Fullen DR, Ma L, Kleer CG, Su LD. 2007. Expression of polycomb group protein EZH2
                                                                                          in nevi and melanoma. J. Cutan. Pathol. 34:597–600
                                                                                      53. Kapoor A, Goldberg MS, Cumberland LK, Ratnakumar K, Segura MF, et al. 2010. The histone variant
                                                                                          macroH2A suppresses melanoma progression through regulation of CDK8. Nature 468:1105–9
                                                                                      54. Hoon DSB, Spugnardi M, Kuo C, Huang SK, Morton DL, Taback B. 2004. Proﬁling epigenetic inac-
                                                                                          tivation of tumor suppressor genes in tumors and plasma from cutaneous melanoma patients. Oncogene
                                                                                          23:4014–22
                                                                                      55. Liu S, Ren S, Howell P, Fodstad O, Riker AI. 2008. Identiﬁcation of novel epigenetically modiﬁed genes
                                                                                          in human melanoma via promoter methylation gene proﬁling. Pigment Cell Melanoma Res. 21:545–58
                                                                                      56. Shen L, Kondo Y, Guo Y, Zhang J, Zhang L, et al. 2007. Genome-wide proﬁling of DNA methylation
                                                                                          reveals a class of normally methylated CpG island promoters. PLoS Genet. 3:e181
                                                                                      57. Lian CG, Xu Y, Ceol C, Wu F, Larson A, et al. 2012. Loss of 5-hydroxymethylcytosine is an epigenetic
                                                                                          hallmark of melanoma. Cell 150:1135–46
                                                                                      58. Ko M, Huang Y, Jankowska AM, Pape UJ, Tahiliani M, et al. 2010. Impaired hydroxylation of 5-
                                                                                          methylcytosine in myeloid cancers with mutant TET2. Nature 468:839–43
                                                                                      59. Figueroa ME, Abdel-Wahab O, Lu C, Ward PS, Patel J, et al. 2010. Leukemic IDH1 and IDH2 mutations
                                                                                          result in a hypermethylation phenotype, disrupt TET2 function, and impair hematopoietic differentia-
                                                                                          tion. Cancer Cell 18:553–67
                                                                                      60. Harbour JW, Onken MD, Roberson EDO, Duan S, Cao L, et al. 2010. Frequent mutation of BAP1 in
                                                                                          metastasizing uveal melanomas. Science 330:1410–13


                                                                                                                                           www.annualreviews.org • The Molecular Pathology of Melanoma   267
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 30 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013     15:9




                                                                                                   61. Wiesner T, Obenauf AC, Murali R, Fried I, Griewank KG, et al. 2011. Germline mutations in BAP1
                                                                                                       predispose to melanocytic tumors. Nat. Genet. 43:1018–21
                                                                                                   62. Wiesner T, Murali R, Fried I, Cerroni L, Busam K, et al. 2012. A distinct subset of atypical Spitz tumors
                                                                                                       is characterized by BRAF mutation and loss of BAP1 expression. Am. J. Surg. Pathol. 36:818–30
                                                                                                   63. Reimer RR, Clark WH, Greene MH, Ainsworth AM, Fraumeni JF. 1978. Precursor lesions in familial
                                                                                                       melanoma: a new genetic preneoplastic syndrome. JAMA 239:744–46
                                                                                                   64. Piepkorn M, Meyer LJ, Goldgar D, Seuchter SA, Cannon-Albright LA, et al. 1989. The dysplastic
                                                                                                       melanocytic nevus: a prevalent lesion that correlates poorly with clinical phenotype. J. Am. Acad. Der-
                                                                                                       matol. 20:407–15
                                                                                                   65. Ackerman AB. 1988. What naevus is dysplastic, a syndrome and the commonest precursor of malignant
                                                                                                       melanoma? A riddle and an answer. Histopathology 13:241–56
                                                                                                   66. Duncan LM, Berwick M, Bruijn JA, Byers HR, Mihm MC, Barnhill RL. 1993. Histopathologic recogni-
                                                                                                       tion and grading of dysplastic melanocytic nevi: an interobserver agreement study. J. Investig. Dermatol.
                                                                                                       100:S318–21
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                   67. Ackerman AB, Milde P. 1992. Naming acquired melanocytic nevi. Common and dysplastic, normal and
                                                                                                       atypical, or Unna, Miescher, Spitz, and Clark? Am. J. Dermatopathol. 14:447–53
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                   68. Goldgar DE, Cannon-Albright LA, Meyer LJ, Pipekorn MW, Zone JJ, Skolnick MH. 1991. Inheritance
                                                                                                       of nevus number and size in melanoma and dysplastic nevus syndrome kindreds. J. Natl. Cancer Inst.
                                                                                                       83:1726–33
                                                                                                   69. Tucker MA, Halpern A, Holly EA, Hartge P, Elder DE, et al. 1997. Clinically recognized dysplastic
                                                                                                       nevi. A central risk factor for cutaneous melanoma. JAMA 277:1439–44
                                                                                                   70. Hussein MRA-E, Wood GS. 2002. Molecular aspects of melanocytic dysplastic nevi. J. Mol. Diagn.
                                                                                                       4:71–80
                                                                                                   71. Whiteman DC, Pavan WJ, Bastian BC. 2011. The melanomas: a synthesis of epidemiological, clinical,
                                                                                                       histopathological, genetic, and biological aspects, supporting distinct subtypes, causal pathways, and cells
                                                                                                       of origin. Pigment Cell Melanoma Res. 24:879–97
                                                                                                   72. Busam KJ, Murali R, Pulitzer M, McCarthy SW, Thompson JF, et al. 2009. Atypical spitzoid melanocytic
                                                                                                       tumors with positive sentinel lymph nodes in children and teenagers, and comparison with histologically
                                                                                                       unambiguous and lethal melanomas. Am. J. Surg. Pathol. 33:1386–95
                                                                                                   73. Ludgate MW, Fullen DR, Lee J, Lowe L, Bradford C, et al. 2009. The atypical Spitz tumor of uncertain
                                                                                                       biologic potential. Cancer 115:631–41
                                                                                                   74. Morton DL, Thompson JF, Cochran AJ, Mozzillo N, Elashoff R, et al. 2006. Sentinel-node biopsy or
                                                                                                       nodal observation in melanoma. N. Engl. J. Med. 355:1307–17
                                                                                                   75. Lange JR, Palis BE, Chang DC, Soong S-J, Balch CM. 2007. Melanoma in children and teenagers: an
                                                                                                       analysis of patients from the National Cancer Data Base. J. Clin. Oncol. 25:1363–68
                                                                                                   76. Crombie IK. 1979. Variation of melanoma incidence with latitude in North America and Europe. Br. J.
                                                                                                       Cancer 40:774–81
                                                                                                   77. Elwood JM, Gallagher RP. 1998. Body site distribution of cutaneous malignant melanoma in relationship
                                                                                                       to patterns of sun exposure. Int. J. Cancer 78:276–80
                                                                                                   78. Pleasance ED, Cheetham RK, Stephens PJ, McBride DJ, Humphray SJ, et al. 2009. A comprehensive
                                                                                                       catalogue of somatic mutations from a human cancer genome. Nature 463:191–96
                                                                                                   79. Mocellin S, Verdi D, Nitti D. 2009. DNA repair gene polymorphisms and risk of cutaneous melanoma:
                                                                                                       a systematic review and meta-analysis. Carcinogenesis 30:1735–43
                                                                                                   80. Nikolaev SI, Rimoldi D, Iseli C, Valsesia A, Robyr D, et al. 2012. Exome sequencing identiﬁes recurrent
                                                                                                       somatic MAP2K1 and MAP2K2 mutations in melanoma. Nat. Genet. 44:133–39
                                                                                                   81. Besaratinia A, Pfeifer GP. 2008. Sunlight ultraviolet irradiation and BRAF V600 mutagenesis in human
                                                                                                       melanoma. Hum. Mutat. 29:983–91
                                                                                                   82. Noonan FP, Zaidi MR, Wolnicka-Glubisz A, Anver MR, Bahn J, et al. 2012. Melanoma induction by
                                                                                                       ultraviolet A but not ultraviolet B radiation requires melanin pigment. Nat. Commun. 3:884
                                                                                                   83. Agrup G, Hansson C, Rorsman H, Rosengren E. 1982. The effect of cysteine on oxidation of tyrosine,
                                                                                                       dopa, and cysteinyldopas. Arch. Dermatol. Res. 272:103–15
                                                                                                   84. Simon JD, Peles DN. 2010. The red and the black. Acc. Chem. Res. 43:1452–60


                                                                                            268   Bastian
                                                                                                      Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 31 of 35

        PM09CH11-Bastian                                                                       ARI     13 December 2013      15:9




                                                                                       85. Song X, Mosby N, Yang J, Xu A, Abdel-Malek Z, Kadekaro AL. 2009. α-MSH activates immediate
                                                                                           defense responses to UV-induced oxidative stress in human melanocytes. Pigment Cell Melanoma Res.
                                                                                           22:809–18
                                                                                       86. Valverde P, Healy E, Jackson I, Rees JL, Thody AJ. 1995. Variants of the melanocyte-stimulating
                                                                                           hormone receptor gene are associated with red hair and fair skin in humans. Nat. Genet. 11:328–30
                                                                                       87. Brown KM, MacGregor S, Montgomery GW, Craig DW, Zhao ZZ, et al. 2008. Common sequence
                                                                                           variants on 20q11.22 confer melanoma susceptibility. Nat. Genet. 40:838–40
                                                                                       88. Han J, Kraft P, Nan H, Guo Q, Chen C, et al. 2008. A genome-wide association study identiﬁes novel
                                                                                           alleles associated with hair color and skin pigmentation. PLoS Genet. 4:e1000074
                                                                                       89. Bishop DT, Demenais F, Iles MM, Harland M, Taylor JC, et al. 2009. Genome-wide association study
                                                                                           identiﬁes three loci associated with melanoma risk. Nat. Genet. 41:920–25
                                                                                       90. Falchi M, Bataille V, Hayward NK, Duffy DL, Bishop JAN, et al. 2009. Genome-wide association
                                                                                           study identiﬁes variants at 9p21 and 22q13 associated with development of cutaneous nevi. Nat. Genet.
                                                                                           41:915–19
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                       91. Duffy DL, Zhao ZZ, Sturm RA, Hayward NK, Martin NG, Montgomery GW. 2010. Multiple pig-
                                                                                           mentation gene polymorphisms account for a substantial proportion of risk of cutaneous malignant
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                           melanoma. J. Investig. Dermatol. 130:520–28
                                                                                       92. Barrett JH, Iles MM, Harland M, Taylor JC, Aitken JF, et al. 2011. Genome-wide association study
                                                                                           identiﬁes three new melanoma susceptibility loci. Nat. Genet. 43:1108–13
                                                                                       93. Landi MT, Bauer J, Pfeiffer RM, Elder DE, Hulley B, et al. 2006. MC1R germline variants confer risk
                                                                                           for BRAF-mutant melanoma. Science 313:521–22
                                                                                       94. Fargnoli MC, Pike K, Pfeiffer RM, Tsang S, Rozenblum E, et al. 2008. MC1R variants increase risk of
                                                                                           melanomas harboring BRAF mutations. J. Investig. Dermatol. 128:2485–90
                                                                                       95. Thomas NE, Kanetsky PA, Edmiston SN, Alexander A, Begg CB, et al. 2010. Relationship between
                                                                                           germline MC1R variants and BRAF-mutant melanoma in a North Carolina population-based study.
                                                                                           J. Investig. Dermatol. 130:1463–65
                                                                                       96. Hacker E, Hayward NK, Dumenil T, James MR, Whiteman DC. 2010. The association between MC1R
                                                                                           genotype and BRAF mutation status in cutaneous melanoma: ﬁndings from an Australian population.
                                                                                           J. Investig. Dermatol. 130:241–48
                                                                                       97. Menzies AM, Haydu LE, Visintin L, Carlino MS, Howle JR, et al. 2012. Distinguishing clinicopatho-
                                                                                           logic features of patients with V600E and V600K BRAF-mutant metastatic melanoma. Clin. Cancer Res.
                                                                                           18:3242–49
                                                                                       98. Hacker E, Nagore E, Cerroni L, Woods SL, Hayward NK, et al. 2013. NRAS and BRAF mutations
                                                                                           in cutaneous melanoma and the association with MC1R genotype: ﬁndings from Spanish and Austrian
                                                                                           populations. J. Invest. Dermatol. 133:1027–33
                                                                                       99. Oláh J, Tóth-Molnár E, Kemény L, Csoma Z. 2013. Long-term hazards of neonatal blue light pho-
                                                                                           totherapy. Br. J. Dermatol. 169:243–49
                                                                                      100. Bauer J, Buttner P, Wiecker TS, Luther H, Garbe C. 2005. Effect of sunscreen and clothing on the
                                                                                           number of melanocytic nevi in 1,812 German children attending day care. Am. J. Epidemiol. 161:620–27
                                                                                      101. Green A, Autier P, Boniol M, Boyle P, Doré J-F, et al. (Int. Agency Res. Cancer Work. Group Artif.
                                                                                           Ultrav. Light Skin Cancer). 2007. The association of use of sunbeds with cutaneous malignant melanoma
                                                                                           and other skin cancers: a systematic review. Int. J. Cancer 120:1116–22
                                                                                      102. Whiteman DC, Watt P, Purdie DM, Hughes MC, Hayward NK, Green AC. 2003. Melanocytic nevi,
                                                                                           solar keratoses, and divergent pathways to cutaneous melanoma. J. Natl. Cancer Inst. 95:806–12
                                                                                      103. Glatz-Krieger K, Pache M, Tapia C, Fuchs A, Savic S, et al. 2006. Anatomic site-speciﬁc patterns of gene
                                                                                           copy number gains in skin, mucosal, and uveal melanomas detected by ﬂuorescence in situ hybridization.
                                                                                           Virchows Arch. 449:328–33
                                                                                      104. Curtin JA, Busam K, Pinkel D, Bastian BC. 2006. Somatic activation of KIT in distinct subtypes of
                                                                                           melanoma. J. Clin. Oncol. 24:4340–46
                                                                                      105. Davison JM, Rosenbaum E, Barrett TL, Goldenberg D, Hoque MO, et al. 2005. Absence of V599E
                                                                                           BRAF mutations in desmoplastic melanomas. Cancer 103:788–92
                                                                                      106. Saida T. 2000. Malignant melanoma on the sole: how to detect the early lesions efﬁciently. Pigment Cell
                                                                                           Res. 13:135–39


                                                                                                                                            www.annualreviews.org • The Molecular Pathology of Melanoma   269
                                                                                             Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 32 of 35

        PM09CH11-Bastian                                                              ARI     13 December 2013     15:9




                                                                                                  107. Arrington JH 3rd, Reed RJ, Ichinose H, Krementz ET. 1977. Plantar lentiginous melanoma: a distinctive
                                                                                                       variant of human cutaneous malignant melanoma. Am. J. Surg. Pathol. 1:131–43
                                                                                                  108. Chang AE, Karnell LH, Menck HR. 1998. The National Cancer Data Base report on cutaneous and
                                                                                                       noncutaneous melanoma: a summary of 84,836 cases from the past decade. Cancer 83:1664–78
                                                                                                  109. Kuchelmeister C, Schaumburg-Lever G, Garbe C. 2000. Acral cutaneous melanoma in Caucasians:
                                                                                                       clinical features, histopathology and prognosis in 112 patients. Br. J. Dermatol. 143:275–80
                                                                                                  110. McLaughlin CC, Wu XC, Jemal A, Martin HJ, Roche LM, Chen VW. 2005. Incidence of noncutaneous
                                                                                                       melanomas in the U.S. Cancer 103:1000–7
                                                                                                  111. Beadling C, Jacobson-Dunlop E, Hodi FS, Le C, Warrick A, et al. 2008. KIT gene mutations and copy
                                                                                                       number in melanoma subtypes. Clin. Cancer Res. 14:6821–28
                                                                                                  112. Van Dijk M, Sprenger S, Rombout P, Marres H, Kaanders J, et al. 2003. Distinct chromosomal aberra-
                                                                                                       tions in sinonasal mucosal melanoma as detected by comparative genomic hybridization. Genes Chromo-
                                                                                                       somes Cancer 36:151–58
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                  113. Park E, Yang S, Emley A, DeCarlo K, Richards J, Mahalingam M. 2012. Lack of correlation between
                                                                                                       immunohistochemical expression of CKIT and KIT mutations in atypical acral nevi. Am. J. Dermatopathol.
                                                                                                       34:41–46
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                  114. Alexeev V, Yoon K. 2006. Distinctive role of the cKit receptor tyrosine kinase signaling in mammalian
                                                                                                       melanocytes. J. Investig. Dermatol. 126:1102–10
                                                                                                  115. Monsel G, Ortonne N, Bagot M, Bensussan A, Dumaz N. 2009. c-Kit mutants require hypoxia-inducible
                                                                                                       factor 1α to transform melanocytes. Oncogene 29:227–36
                                                                                                  116. Huang S, Jean D, Luca M, Tainsky MA, Bar-Eli M. 1998. Loss of AP-2 results in downregulation of
                                                                                                       c-KIT and enhancement of melanoma tumorigenicity and metastasis. EMBO J. 17:4358–69
                                                                                                  117. Carvajal RD, Antonescu CR, Wolchok JD, Chapman PB, Roman R-A, et al. 2011. KIT as a therapeutic
                                                                                                       target in metastatic melanoma. JAMA 305:2327–34
                                                                                                  118. Watt AJ, Kotsis SV, Chung KC. 2004. Risk of melanoma arising in large congenital melanocytic nevi: a
                                                                                                       systematic review. Plast. Reconstr. Surg. 113:1968–74
                                                                                                  119. Mancianti ML, Clark WH, Hayes FA, Herlyn M. 1990. Malignant melanoma simulants arising in
                                                                                                       congenital melanocytic nevi do not show experimental evidence for a malignant phenotype. Am. J.
                                                                                                       Pathol. 136:817–29
                                                                                                  120. Bastian BC, Xiong J, Frieden IJ, Williams ML, Chou P, et al. 2002. Genetic changes in neoplasms
                                                                                                       arising in congenital melanocytic nevi: differences between nodular proliferations and melanomas. Am.
                                                                                                       J. Pathol. 161:1163–69
                                                                                                  121. Bauer J, Curtin JA, Pinkel D, Bastian BC. 2007. Congenital melanocytic nevi frequently harbor NRAS
                                                                                                       mutations but no BRAF mutations. J. Investig. Dermatol. 127:179–82
                                                                                                  122. Kinsler VA, Thomas AC, Ishida M, Bulstrode NW, Loughlin S, et al. 2013. Multiple congenital
                                                                                                       melanocytic naevi and neurocutaneous melanosis are caused by post-zygotic mutations in codon 61
                                                                                                       of NRAS. J. Investig. Dermatol. 133:2229–36
                                                                                                  123. Slutsky JB, Barr JM, Femia AN, Marghoob AA. 2010. Large congenital melanocytic nevi: associated
                                                                                                       risks and management considerations. Semin. Cutan. Med. Surg. 29:79–84
                                                                                                  124. Van Raamsdonk CD, Fitch KR, Fuchs H, de Angelis MH, Barsh GS. 2004. Effects of G-protein mutations
                                                                                                       on skin color. Nat. Genet. 36:961–68
                                                                                                  125. Dessars B, De Raeve LE, Housni HE, Debouck CJ, Sidon PJ, et al. 2007. Chromosomal translocations as
                                                                                                       a mechanism of BRAF activation in two cases of large congenital melanocytic nevi. J. Investig. Dermatol.
                                                                                                       127:1468–70
                                                                                                  126. Murali R, McCarthy SW, Scolyer RA. 2009. Blue nevi and related lesions: a review highlighting atypical
                                                                                                       and newly described variants, distinguishing features and diagnostic pitfalls. Adv. Anat. Pathol. 16:365–82
                                                                                                  127. Sherman L, Stocker KM, Morrison R, Ciment G. 1993. Basic ﬁbroblast growth factor (bFGF) acts
                                                                                                       intracellularly to cause the transdifferentiation of avian neural crest–derived Schwann cell precursors
                                                                                                       into melanocytes. Development 118:1313–26
                                                                                                  128. Kirschner LS, Carney JA, Pack SD, Taymans SE, Giatzakis C, et al. 2000. Mutations of the gene
                                                                                                       encoding the protein kinase A type I-α regulatory subunit in patients with the Carney complex. Nat.
                                                                                                       Genet. 26:89–92


                                                                                            270   Bastian
                                                                                                      Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 33 of 35

        PM09CH11-Bastian                                                                       ARI     13 December 2013      15:9




                                                                                      129. Maize JC, McCalmont TH, Carlson JA, Busam KJ, Kutzner H, Bastian BC. 2005. Genomic analysis of
                                                                                           blue nevi and related dermal melanocytic proliferations. Am. J. Surg. Pathol. 29:1214–20
                                                                                      130. Martin RCW, Murali R, Scolyer RA, Fitzgerald P, Colman MH, Thompson JF. 2009. So-called “ma-
                                                                                           lignant blue nevus.” Cancer 115:2949–55
                                                                                      131. Murali R, Wiesner T, Rosenblum M, Bastian B. 2012. GNAQ and GNA11 mutations in melanocytomas
                                                                                           of the central nervous system. Acta Neuropathol. 123:457–59
                                                                                      132. Brat DJ. 2010. Melanocytic neoplasms of the central nervous system. In Practical Surgical Neuropathology,
                                                                                           ed. A Perry, DJ Brat, pp. 353–59. Philadelphia: Churchill Livingstone
                                                                                      133. Singh AD, Turell ME, Topham AK. 2011. Uveal melanoma: trends in incidence, treatment, and survival.
                                                                                           Ophthalmology 118:1881–85
                                                                                      134. Singh AD, Kalyani P, Topham A. 2005. Estimating the risk of malignant transformation of a choroidal
                                                                                           nevus. Ophthalmology 112:1784–89
                                                                                      135. Prescher G, Bornfeld N, Hirche H, Horsthemke B, Jöckel KH, Becher R. 1996. Prognostic implications
                                                                                           of monosomy 3 in uveal melanoma. Lancet 347:1222–25
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      136. Dey A, Seshasayee D, Noubade R, French DM, Liu J, et al. 2012. Loss of the tumor suppressor BAP1
                                                                                           causes myeloid transformation. Science 337:1541–46
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      137. Onken MD, Ehlers JP, Worley LA, Makita J, Yokota Y, Harbour JW. 2006. Functional gene expression
                                                                                           analysis uncovers phenotypic switch in aggressive uveal melanomas. Cancer Res. 66:4602–9
                                                                                      138. Harbour JW, Roberson EDO, Anbunathan H, Onken MD, Worley LA, Bowcock AM. 2013. Recurrent
                                                                                           mutations at codon 625 of the splicing factor SF3B1 in uveal melanoma. Nat. Genet. 45:133–35
                                                                                      139. An M, Henion PD. 2012. The zebraﬁsh sf3b1b460 mutant reveals differential requirements for the sf3b1
                                                                                           pre-mRNA processing gene during neural crest development. Int. J. Dev. Biol. 56:223–37
                                                                                      140. Sommer L. 2011. Generation of melanocytes from neural crest cells. Pigment Cell Melanoma Res. 24:411–
                                                                                           21
                                                                                      141. Nishimura EK, Jordan SA, Oshima H, Yoshida H, Osawa M, et al. 2002. Dominant role of the niche in
                                                                                           melanocyte stem-cell fate determination. Nature 416:854–60
                                                                                      142. Granter SR, McKee PH, Calonje E, Mihm MC Jr, Busam K. 2001. Melanoma associated with blue nevus
                                                                                           and melanoma mimicking cellular blue nevus: a clinicopathologic study of 10 cases on the spectrum of
                                                                                           so-called “malignant blue nevus.” Am. J. Surg. Pathol. 25:316–23
                                                                                      143. Lens MB, Newton-Bishop JA, Boon AP. 2005. Desmoplastic malignant melanoma: a systematic review.
                                                                                           Br. J. Dermatol. 152:673–78
                                                                                      144. Busam KJ. 2011. Desmoplastic melanoma. Clin. Lab. Med. 31:321–30
                                                                                      145. Meier F, Will S, Ellwanger U, Schlagenhauff B, Schittek B, et al. 2002. Metastatic pathways and time
                                                                                           courses in the orderly progression of cutaneous melanoma. Br. J. Dermatol. 147:62–70
                                                                                      146. Bradford PT, Goldstein AM, McMaster ML, Tucker MA. 2009. Acral lentiginous melanoma: incidence
                                                                                           and survival patterns in the United States, 1986–2005. Arch. Dermatol. 145:427–34
                                                                                      147. Hu D-N, Yu G-P, McCormick SA, Schneider S, Finger PT. 2005. Population-based incidence of uveal
                                                                                           melanoma in various races and ethnic groups. Am. J. Ophthalmol. 140:612e1–8
                                                                                      148. Moore-Olufemi S, Herzog C, Warneke C, Gershenwald JE, Mansﬁeld P, et al. 2011. Outcomes in
                                                                                           pediatric melanoma. Ann. Surg. 253:1211–15




                                                                                                                                             www.annualreviews.org • The Molecular Pathology of Melanoma   271
                                                                                                                Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 34 of 35

        PM09-FrontMatter                                                                            ARI          12 December 2013                   13:34




                                                                                                                                                                                                                                                                          41
                                                                                                                                                                                                                                                                          Annual Review of
                                                                                                                                                                                                                                                                          Pathology:
                                                                                                                                                                                                                                                                          Mechanisms of
                                                                                                                                                                                                                                                                          Disease

                                                                                      Contents                                                                                                                                                                            Volume 9, 2014
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                      Glioblastoma: From Molecular Pathology to Targeted Treatment
                                                                                        Timothy F. Cloughesy, Webster K. Cavenee, and Paul S. Mischel p p p p p p p p p p p p p p p p p p p p p p p p p p 1
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                      Origin and Pathogenesis of Pelvic (Ovarian, Tubal,
                                                                                       and Primary Peritoneal) Serous Carcinoma
                                                                                        Niloofar N. Nik, Russell Vang, Ie-Ming Shih, and Robert J. Kurman p p p p p p p p p p p p p p p p p p p27
                                                                                      Oxygen Sensing, Hypoxia-Inducible Factors,
                                                                                       and Disease Pathophysiology
                                                                                        Gregg L. Semenza p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p47
                                                                                      The Inﬂuence of Innate and Adaptive Immune Responses
                                                                                       on Atherosclerosis
                                                                                        Joseph L. Witztum and Andrew H. Lichtman p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p73
                                                                                      The Pathogenesis of Chronic Lymphocytic Leukemia
                                                                                        Suping Zhang and Thomas J. Kipps p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 103
                                                                                      Nox Enzymes and New Thinking on Reactive Oxygen:
                                                                                       A Double-Edged Sword Revisited
                                                                                        J. David Lambeth and Andrew S. Neish p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 119
                                                                                      Mechanisms of Autoimmune Thyroid Diseases: From Genetics
                                                                                       to Epigenetics
                                                                                        Yaron Tomer p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 147
                                                                                      Pathogenesis of Idiopathic Pulmonary Fibrosis
                                                                                        Paul J. Wolters, Harold R. Collard, and Kirk D. Jones p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 157
                                                                                      The Multifaceted Functions of Neutrophils
                                                                                        Tanya N. Mayadas, Xavier Cullere, and Clifford A. Lowell p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 181
                                                                                      The Intracellular Life of Cryptococcus neoformans
                                                                                        Carolina Coelho, Anamelia L. Bocca, and Arturo Casadevall p p p p p p p p p p p p p p p p p p p p p p p p p p p p 219
                                                                                      The Molecular Pathology of Melanoma: An Integrated Taxonomy of
                                                                                       Melanocytic Neoplasia
                                                                                        Boris C. Bastian p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 239

                                                                                                                                                                                                                                                                          v
                                                                                            Case 3:16-md-02691-RS Document 1004-3 Filed 11/05/19 Page 35 of 35

        PM09-FrontMatter                                                              ARI   12 December 2013              13:34




                                                                                                 Sjögren’s Syndrome
                                                                                                    Clio P. Mavragani and Haralampos M. Moutsopoulos p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 273
                                                                                                 MicroRNAs in Cancer
                                                                                                   Gianpiero Di Leva, Michela Garofalo, and Carlo M. Croce p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 287
                                                                                                 IgG4-Related Disease
                                                                                                   Vinay S. Mahajan, Hamid Mattoo, Vikram Deshpande, Shiv S. Pillai,
                                                                                                     and John H. Stone p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 315
                                                                                                 Gammaherpesviruses and Lymphoproliferative Disorders
                                                                                                   Ethel Cesarman p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 349
Annu. Rev. Pathol. Mech. Dis. 2014.9:239-271. Downloaded from www.annualreviews.org




                                                                                                 Indexes
        Access provided by 128.177.151.194 on 09/30/16. For personal use only.




                                                                                                 Cumulative Index of Contributing Authors, Volumes 1–9 p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 373
                                                                                                 Cumulative Index of Article Titles, Volumes 1–9 p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p p 377


                                                                                                 Errata

                                                                                                 An online log of corrections to Annual Review of Pathology: Mechanisms of Disease articles
                                                                                                 may be found at http://www.annualreviews.org/errata/pathmechdis




                                                                                            vi   Contents
